DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Acknowledgement is made that this application is a CON of PCT/US20/21779 and a CIP of 15/853,391.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: "10414"; "13404"; "18420"; "18422"; and "20514".
The drawings are objected to for misspelling in fig. 149: “motor”.
The drawings have not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the drawings. As a matter of practicality, the Examiner will continue to focus on the portions of the drawings pertaining directly to the subject matter of the instant claims. For the other drawings, the Examiner suggests reviewing the parent application ‘391 (and any other continuations thereof) for previously made suggestions for corrections to drawings previously presented to the Examiner therein; likewise, the Examiner suggests reviewing any other related/associated applications  for drawing correction suggestions therein as examination thereof becomes available to the Applicant.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
 	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which Applicant may become aware in the specification. Similar to the suggestions pertaining to the drawings above, the Examiner likewise suggests that Applicant review any suggestions for corrections made in related/associated applications.
Claim Objections
Claim(s) 2 and 10-25 is/are objected to because of the following informalities:  
As to claim 2, 
 the Examiner objects to the nomenclature of “second portion” when there is no “first” portion in the claims. 
As to claim 10, 
 preceding the last limitation of a series of limitations separated by a colon should be a conjunction, the Examiner suggesting “a hardware component operatively couplable to the inspection controller; and”.
As to claim 24,
	
 The limitation
 “drive controller positioned on the drive module” is by itself unclear as to which of the “at least two drive modules” is being referenced; however, the Examiner has looked to the disclosure and the remainder of the claim for understanding and notes that in the preceding limitation Applicant established “a corresponding one of the at least two drive modules”, therefore, the Examiner both interprets and suggests “drive controller positioned on [[the]] said corresponding one of the at least two drive modules”.
As to claim 25,
 the preamble “The inspection robot" should instead be “The system” (see claim 10).
Dependent claim(s) of objected to claim(s) is/are likewise objected to. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-21, 23, and 26-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant cited Skrinde (US 20120215348 A1; hereafter “Skrinde”).

Regarding independent claim 1,
 Skrinde teaches an apparatus (distributed control having control system hardware and operating environment) (Title “Submersible robotically operable vehicle system for infrastructure maintenance and inspection”; see figs. 18-20 for control hardware and software details; see fig. 6 for exemplary robot configuration; [0086] “FIG. 6 shows an illustrative embodiment of SROV sensor-based inspection capability”; [0202] functional subsystems part of one or more computer or distributed as convenient; [0118]-[0133] “Module Intelligence and Instrumentation” details; [0168]-[0173] “Control System Hardware and Operating Environment” details), comprising (The Examiner summarizes the following teachings as pertaining to a reconfigurable robot that has separated control functions by having smart plug-and-play components which have lower level programmed controlling means therein thus allowing high level operational automated and/or user commands to intelligently perform inspection, maintenance, and/or repair functions with a wide variety of cooperating sensors and tools without requiring mechanical or software re-engineering for those specific components, bold for emphasis: [0001] “invention relates generally to systems, devices and methods for designing and controlling configurable robots”; [0063] “innumerable user-defined configuration possibilities through its highly flexible and versatile modular architecture”; [0070] “SROV can be configured in the field for a target environment”; [0076] “including the ability to retract its Extensible Arm Unit (1500) or to be able to angle its Wrist Unit (1520) in order to position Tools in contour with changing surface angles or conditions”; [0077] “SROV resolves these limitations by combining a highly modular and reconfigurable design with automated sensing, response, and control. It can flexibly incorporate and integrate multiple types of functionality (including inspection, maintenance and repair) and is able to increase reach, range, and production levels as required to adequately service various infrastructure sizes, geometries, and irregularities”; [0111] “Plugs and Sockets may be of the "quick connect" and "quick disconnect" variety (well known in the prior art), further improving the ease with which SROV configurations may be effected”; [0151] “provide a wide range of configuration versatility” and “includes a powered multi-axial articulation capability”, see at least arrows in figs. 3-5; [0229] docking/undocking with “quick connect”; [0233] “`swapping out` one type of actuator or tool for another”. SROV Modular Architecture: [0103] “SROV modules share certain common components, common means for connecting to other modules, and a degree of common construction”; [0104] Each assembly and module capable of articulation uses actuators to control power and movement, and sensors to monitor a plurality of conditions”; [0105] “modular architecture incorporates and integrates (1) technologies common to modules, (2) capabilities specific to a particular module, and (3) configurability that aggregates the capabilities of multiple modules. This physical modular architecture is paralleled with internal computer architecture. Encapsulation at a functional level enables implementation details and current sensory feedback to be pushed down to the most appropriate and most readily correlated and correctable level” and  “replacement to be managed with a least level of effort” and “"track-and-swap" capability”; [0069] “Modules and major assemblies have on-board intelligence (e.g., a computer or processor and software) that provides functional control, programmability, automated self-identification (including functionality) on being connected, and collection of data from sensors that instrument the module and/or major assembly”; [0106] “Each module is capable of `self-awareness`”. Standardized Module interconnectivity: “Standardized Module Interconnectivity comprises both (1) a mechanical means for hardware interconnection of, and transfer of physical resources between, modules, and (2) a signaling means for software interconnection of and transfer of informational resources between modules”; [0116] “Control signals convey commands to actuators and sensors. Sensor signals convey, for example, operational information such as status, location, motion, Solution Pattern currently being executed or scheduled, function, damage, history, and current model, and environmental information such as temperature, pressure, and conductivity. Each module contains local intelligence in the form of a Module Control Unit ("MCU" hereafter) (described below) so that the module selectively accepts only those control signals intended for it, and executes only relevant commands. This means, for example, that a module need respond only to module-specific safety constraints”; [0117] “The Master Module Control Unit ("MMCU" hereafter) and the CCU (described below), without mechanical or software re-engineering--interpret, aggregate configuration, and provide monitoring, control, and functionality of an SROV body and attachments resulting from interconnection. Any of the modules described herein may be interconnected with "plug-and-play" simplicity, thereby enabling the SROV with the functionality necessary for a wide range of work processes and environments” and “Field operations personnel can easily configure SROV modules (described above) and in support of an unlimited array of work processes and environments”; [0217] “additional modules for specialized tasks (item retrieval, item delivery, etc.) can be created and added, with the developer only having to program the lower level needed for that module's functional operation; this makes the SROV capable of expansive adaptation to infrastructure-specific tasking”): 
an inspection definition circuit (portion of distributed control having control system hardware and operating environment for interpreting inspection descriptions) structured to interpret an inspection description value ([0169] “A user enters commands and information into the computer through input devices”; [0152] “Tool functionality can be mapped in terms of signals, commands, or other command, control, and sensor language elements”; [0169] “A user enters commands”; [0180] “inspection data used to identify obstacles, irregularities, fouling, and obstructions. From this information, simulation facilities are used to develop the SROV configuration requirements and a work plan. A work plan will typically include a path for navigation of the infrastructure, and commands for configured modules as the SROV transits the path”; [0120] “Signals are transformed, according to Control Templates, from generic commands (e.g., for positioning and movement) into the detailed commands necessary to achieve the desired result using the actuators within that particular module”; [0186] “translating high-level operational command strings into a correlated set of low-level command streams targeted to a specific module, and for translating between internal signals from a sensor to a data format for inter-module communication and for communication to the remote control means (e.g., CCU)”; [0183] “adaptive response to changed conditions whether of infrastructure or SROV”; [0181] “Solution Pattern will specify a particular behavior of the configuration (such as a pattern of one or more senses and responses implemented via sensors and actuators). A Solution Pattern may be used to effect the coordination or synchronization of multiple modules” and “Other Solution Patterns address, for example, autonomous navigation, autonomous inspection, autonomous remediation, monitoring requirements, detecting and working around types of obstacles or irregularities, autonomous pre-remediation and post-remediation inspection, and so on. Solution Patterns may be combined, possibly with custom programming or live operator instructions, to form a complete work plan as needed to accomplish a particular remediation”. See [0159] for exemplary sensor types; see [0161] for exemplary tools; [0188] “sensors may be controllable and accept input signals to control any of, for example, on and off status, positioning, resolution, data rate, and so on. Similarly, in addition to accepting input signals for control purposes, some actuators may provide status, measurement and monitoring signals”); 
a robot configuration circuit (portion of distributed control having control system hardware and operating environment for determining robot configuration) structured to determine an inspection robot configuration description in response to the inspection description value ([0117] “enable real-time, real-world coordination between operating model and real world conditions of both environment and that module itself”; [0116] “Sensor signals convey, for example, operational information such as status, location, motion, Solution Pattern currently being executed or scheduled, function, damage, history, and current model, and environmental information such as temperature, pressure, and conductivity”; [0119] “Feedback collectively includes signals or information from any output device, or actuator; any sensor for the external environment; any sensor for the internal status”; [0188] “provide status, measurement and monitoring signals”; [0174]-[0176] operator interface, override and control; [0183] “The operator interface of the CCU preferably incorporates a virtual, three-dimensional portrayal of the work area, the SROV as configured, and activities of the SROV, combining pre-loaded submerged infrastructure data with sensor data from the SROV during operation. For example, a previously acquired and loaded visual image of the work area may be overlaid with schematics, plots, and identification of obstacles, deviations, or other data. This data may be acquired, for example, by separate inspection or by the SROV during operation. Optionally, a representation or image (e.g., previously recorded, acquired from a camera, simulated, etc.) of the SROV may be incorporated to show its position, orientation, and movements with respect to the work area. Preferably, the operator may change perspectives and viewing angles, zoom in and out, directly test the operating conditions using a `haptic` interface to verify the feasibility and/or safety of a Tool's operation, and control other viewing or display options so as to optimize monitoring, interaction, and control. This method eliminates the "operator blindness"”; [0184] “The linkage of internal modular sensory and status information prevents the futility of attempting work beyond the capacity of the Tool and SROV on site which has been damaged or when in an environment beyond its safe limits”); and 
a configuration implementation circuit (portion of distributed control having control system hardware and operating environment for configuration implementation) communicatively coupled to a configuration interface of an inspection robot (SROV), and structured to provide at least a portion of the inspection robot configuration description to the configuration interface ([0116] “Control signals convey commands to actuators and sensors. Sensor signals convey, for example, operational information such as status, location, motion, Solution Pattern currently being executed or scheduled, function, damage, history, and current model, and environmental information such as temperature, pressure, and conductivity. Each module contains local intelligence in the form of a Module Control Unit ("MCU" hereafter) (described below) so that the module selectively accepts only those control signals intended for it, and executes only relevant commands. This means, for example, that a module need respond only to module-specific safety constraints”; [0120] “Signals are transformed, according to Control Templates, from generic commands (e.g., for positioning and movement) into the detailed commands necessary to achieve the desired result using the actuators within that particular module”; [0186] “translating high-level operational command strings into a correlated set of low-level command streams targeted to a specific module”).  
The Examiner notes with respect to the above teachings being shown in different figures, that while the reference does not expressly show all of the above claimed features clearly in a single depicted embodiment as a single figure, either one of ordinary skill in the art would at once envisaged the
 combination from the generic teachings thereof and/or specific possible choices of the structural components
 thereof, or, in the alternative, it at least would have been obvious to one of ordinary skill in the art before
 the effective filing date of the claimed invention to nevertheless so combine the above features for the
 purpose and combinations as proposed by said reference and as analyzed by the Examiner
 including the citations and/or Examiner comments provided above in reference to the claimed features.
 Pertinently, the Examiner further notes that "Combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness", see Boston Scientific Scimed, Inc. v. Cordis Corp., 554 F.3d 982, 991 (Fed. Cir. 2009). More particularly, it is Examiner’s position that it would have been obvious to one of ordinary skill in the art before
 the effective filing date of the claimed invention to combine the various embodied configurations of Skrinde for the motivations of usefulness as put forth by Skrinde and further emphasizing that the field of Skrinde’s invention is to an apparatus incorporating a plurality of interchangeable and interconnected modules and a plurality of interchangeable tools, intelligent closed-loop sensing and control, coordination, synchronization and optimization of simultaneous activities performed by a plurality of attachments, and autonomous detection and avoidance of obstacles and other deviations by articulated attachments (see Field of Invention; see also [0238]), and that the combination of the above noted features is directed to enabling said reconfigurability and thus contributing to the full potential and usefulness of Skrinde’s invention. 
The Examiner additionally notes that while a distributed circuit computing resource meets a broad—yet reasonable—interpretation in view of the disclosure, Skrinde does not expressly state wherein the circuitry are distinct circuits.
However, the Examiner further notes that it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179 (BPAI. 1969), and that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art, Howard v. Detroit Stove Works, 150 U.S. 164 (1893); see also In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965), and MPEP 2144.04 (V)(B). In the present case, only ordinary skill in the art is required to reallocate control operations to specialized circuitry components of a controller as convenient, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to so allocate with the expected benefits that the circuitry for each task can then be more specialized and more easily replaced and/or repaired/updated.

Regarding independent claim 10,
 Skrinde teaches a system (distributed control having control system hardware and operating environment with SROV) (Title “Submersible robotically operable vehicle system for infrastructure maintenance and inspection”; see figs. 18-20 for control hardware and software details; see fig. 6 for exemplary robot configuration; [0086] “FIG. 6 shows an illustrative embodiment of SROV sensor-based inspection capability”; [0202] functional subsystems part of one or more computer or distributed as convenient; [0069] “Modules and major assemblies have on-board intelligence (e.g., a computer or processor and software) that provides functional control, programmability, automated self-identification (including functionality) on being connected, and collection of data from sensors that instrument the module and/or major assembly”; [0070] “control system”; [0118]-[0133] “Module Intelligence and Instrumentation” details; [0168]-[0173] “Control System Hardware and Operating Environment” details), comprising  (The Examiner summarizes the following teachings as pertaining to a reconfigurable robot that has separated control functions by having smart plug-and-play components which have lower level programmed controlling means therein thus allowing high level operational automated and/or user commands to intelligently perform inspection, maintenance, and/or repair functions with a wide variety of cooperating sensors and tools without requiring mechanical or software re-engineering for those specific components, bold for emphasis: [0001] “invention relates generally to systems, devices and methods for designing and controlling configurable robots”; [0063] “innumerable user-defined configuration possibilities through its highly flexible and versatile modular architecture”; [0070] “SROV can be configured in the field for a target environment”; [0076] “including the ability to retract its Extensible Arm Unit (1500) or to be able to angle its Wrist Unit (1520) in order to position Tools in contour with changing surface angles or conditions”; [0077] “SROV resolves these limitations by combining a highly modular and reconfigurable design with automated sensing, response, and control. It can flexibly incorporate and integrate multiple types of functionality (including inspection, maintenance and repair) and is able to increase reach, range, and production levels as required to adequately service various infrastructure sizes, geometries, and irregularities”; [0111] “Plugs and Sockets may be of the "quick connect" and "quick disconnect" variety (well known in the prior art), further improving the ease with which SROV configurations may be effected”; [0151] “provide a wide range of configuration versatility” and “includes a powered multi-axial articulation capability”, see at least arrows in figs. 3-5; [0229] docking/undocking with “quick connect”; [0233] “`swapping out` one type of actuator or tool for another”. SROV Modular Architecture: [0103] “SROV modules share certain common components, common means for connecting to other modules, and a degree of common construction”; [0104] Each assembly and module capable of articulation uses actuators to control power and movement, and sensors to monitor a plurality of conditions”; [0105] “modular architecture incorporates and integrates (1) technologies common to modules, (2) capabilities specific to a particular module, and (3) configurability that aggregates the capabilities of multiple modules. This physical modular architecture is paralleled with internal computer architecture. Encapsulation at a functional level enables implementation details and current sensory feedback to be pushed down to the most appropriate and most readily correlated and correctable level” and  “replacement to be managed with a least level of effort” and “"track-and-swap" capability”; [0069] “Modules and major assemblies have on-board intelligence (e.g., a computer or processor and software) that provides functional control, programmability, automated self-identification (including functionality) on being connected, and collection of data from sensors that instrument the module and/or major assembly”; [0118]-[0133] “Module Intelligence and Instrumentation” details; [0106] “Each module is capable of `self-awareness`”. Standardized Module interconnectivity: “Standardized Module Interconnectivity comprises both (1) a mechanical means for hardware interconnection of, and transfer of physical resources between, modules, and (2) a signaling means for software interconnection of and transfer of informational resources between modules”; [0116] “Control signals convey commands to actuators and sensors. Sensor signals convey, for example, operational information such as status, location, motion, Solution Pattern currently being executed or scheduled, function, damage, history, and current model, and environmental information such as temperature, pressure, and conductivity. Each module contains local intelligence in the form of a Module Control Unit ("MCU" hereafter) (described below) so that the module selectively accepts only those control signals intended for it, and executes only relevant commands. This means, for example, that a module need respond only to module-specific safety constraints”; [0117] “The Master Module Control Unit ("MMCU" hereafter) and the CCU (described below), without mechanical or software re-engineering--interpret, aggregate configuration, and provide monitoring, control, and functionality of an SROV body and attachments resulting from interconnection. Any of the modules described herein may be interconnected with "plug-and-play" simplicity, thereby enabling the SROV with the functionality necessary for a wide range of work processes and environments” and “Field operations personnel can easily configure SROV modules (described above) and in support of an unlimited array of work processes and environments”; [0217] “additional modules for specialized tasks (item retrieval, item delivery, etc.) can be created and added, with the developer only having to program the lower level needed for that module's functional operation; this makes the SROV capable of expansive adaptation to infrastructure-specific tasking”): 
an inspection robot (SROV) (Title “Submersible robotically operable vehicle system for infrastructure maintenance and inspection”) comprising (see especially: fig. 18 below umbilical; and fig. 19 command and control subsystem and to the right thereof): 
an inspection controller (robot inspection control portion of distributed control having control system hardware and operating environment; see especially master module control unit 1803) structured to operate the inspection robot (SROV) utilizing a first command set ([0116] “Control signals convey commands to actuators and sensors”; [0117] “The Master Module Control Unit ("MMCU" hereafter) and the CCU (described below), without mechanical or software re-engineering--interpret, aggregate configuration, and provide monitoring, control, and functionality of an SROV body and attachments resulting from interconnection”); 
a hardware component (sensors, actuators, welding, cleaning, devices, etc.; see especially fig. 18 below module control units, see also exemplary fig. 6 actuated arms with tools & sensors) operatively couplable to the inspection controller (robot inspection control portion of distributed control having control system hardware and operating environment) (Abstract “inspecting, cleaning, treating, repairing or otherwise maintaining a wide variety of materials and conditions”; ([0183] “camera”; [0158]-[0159] “video, infrared” and noted by the Examiner as further providing an extensive list of sensors; [0170] “video”; [0075] “A collection of sensors”; [0195] “images (e.g., visual, sonar, ultrasonic, thermal, etc.) from sensors”; [0233] “actuator or tool”); and
a hardware controller (robot hardware control portion of distributed control having control system hardware and operating environment; see especially module control units 1805) structured to interface with the inspection controller (robot inspection control portion of distributed control having control system hardware and operating environment) in response to the first command set, and to command the hardware component in response to the first command set ([0186] “translating high-level operational command strings into a correlated set of low-level command streams targeted to a specific module”; [0116] “responds to commands, locally collects and interprets sensor signals (including feedback of positioning, movement and other results such as module or environmental measurements), and activates or deactivates actuators”; [0119] “Feedback collectively includes signals or information from any output device, or actuator; any sensor”; [0178] “Within each module resides an MCU (1805) providing embedded intelligence” and “Each MCU is connected to a Sensor Interface”; [0179] “Each MCU is also connected to an Articulator Interface (1821 and 1822) to operate actuators”); 
a robot configuration controller (portion of distributed control having control system hardware and operating environment for configuring SROV), comprising: 
an inspection definition circuit (portion of distributed control having control system hardware and operating environment for interpreting inspection descriptions) structured to interpret an inspection description value ([0169] “A user enters commands and information into the computer through input devices”; [0152] “Tool functionality can be mapped in terms of signals, commands, or other command, control, and sensor language elements”; [0169] “A user enters commands”; [0180] “inspection data used to identify obstacles, irregularities, fouling, and obstructions. From this information, simulation facilities are used to develop the SROV configuration requirements and a work plan. A work plan will typically include a path for navigation of the infrastructure, and commands for configured modules as the SROV transits the path”; [0120] “Signals are transformed, according to Control Templates, from generic commands (e.g., for positioning and movement) into the detailed commands necessary to achieve the desired result using the actuators within that particular module”; [0186] “translating high-level operational command strings into a correlated set of low-level command streams targeted to a specific module, and for translating between internal signals from a sensor to a data format for inter-module communication and for communication to the remote control means (e.g., CCU)”; [0183] “adaptive response to changed conditions whether of infrastructure or SROV”; [0181] “Solution Pattern will specify a particular behavior of the configuration (such as a pattern of one or more senses and responses implemented via sensors and actuators). A Solution Pattern may be used to effect the coordination or synchronization of multiple modules” and “Other Solution Patterns address, for example, autonomous navigation, autonomous inspection, autonomous remediation, monitoring requirements, detecting and working around types of obstacles or irregularities, autonomous pre-remediation and post-remediation inspection, and so on. Solution Patterns may be combined, possibly with custom programming or live operator instructions, to form a complete work plan as needed to accomplish a particular remediation”. See [0159] for exemplary sensor types; see [0161] for exemplary tools; [0188] “sensors may be controllable and accept input signals to control any of, for example, on and off status, positioning, resolution, data rate, and so on. Similarly, in addition to accepting input signals for control purposes, some actuators may provide status, measurement and monitoring signals”); 
a robot configuration circuit (portion of distributed control having control system hardware and operating environment for determining robot configuration) structured to determine an inspection robot (SROV) configuration description in response to the inspection description value ([0117] “enable real-time, real-world coordination between operating model and real world conditions of both environment and that module itself”; [0116] “Sensor signals convey, for example, operational information such as status, location, motion, Solution Pattern currently being executed or scheduled, function, damage, history, and current model, and environmental information such as temperature, pressure, and conductivity”; [0119] “Feedback collectively includes signals or information from any output device, or actuator; any sensor for the external environment; any sensor for the internal status”; [0188] “provide status, measurement and monitoring signals”; [0174]-[0176] operator interface, override and control; [0183] “The operator interface of the CCU preferably incorporates a virtual, three-dimensional portrayal of the work area, the SROV as configured, and activities of the SROV, combining pre-loaded submerged infrastructure data with sensor data from the SROV during operation. For example, a previously acquired and loaded visual image of the work area may be overlaid with schematics, plots, and identification of obstacles, deviations, or other data. This data may be acquired, for example, by separate inspection or by the SROV during operation. Optionally, a representation or image (e.g., previously recorded, acquired from a camera, simulated, etc.) of the SROV may be incorporated to show its position, orientation, and movements with respect to the work area. Preferably, the operator may change perspectives and viewing angles, zoom in and out, directly test the operating conditions using a `haptic` interface to verify the feasibility and/or safety of a Tool's operation, and control other viewing or display options so as to optimize monitoring, interaction, and control. This method eliminates the "operator blindness"”; [0184] “The linkage of internal modular sensory and status information prevents the futility of attempting work beyond the capacity of the Tool and SROV on site which has been damaged or when in an environment beyond its safe limits”); and 
a configuration implementation circuit (portion of distributed control having control system hardware and operating environment for configuration implementation) communicatively coupled to at least one of a configuration interface of the inspection robot (SROV) or an operator interface  ([0116] “Control signals convey commands to actuators and sensors. Sensor signals convey, for example, operational information such as status, location, motion, Solution Pattern currently being executed or scheduled, function, damage, history, and current model, and environmental information such as temperature, pressure, and conductivity. Each module contains local intelligence in the form of a Module Control Unit ("MCU" hereafter) (described below) so that the module selectively accepts only those control signals intended for it, and executes only relevant commands. This means, for example, that a module need respond only to module-specific safety constraints”; [0120] “Signals are transformed, according to Control Templates, from generic commands (e.g., for positioning and movement) into the detailed commands necessary to achieve the desired result using the actuators within that particular module”; [0186] “translating high-level operational command strings into a correlated set of low-level command streams targeted to a specific module”; [0195] “interface (1912) for operators to interact with the software system, including output (e.g., video display, audio, optics, speech generation, haptics, etc.) and input (e.g., mouse and keyboard, touch, voice recognition, accelerometric, pressure, etc.)”; [0117] “enable real-time, real-world coordination between operating model and real world conditions of both environment and that module itself”; [0169] “through input devices such as a keyboard (2018) or a pointing device (2020)” and “pointing device permits the control of the screen pointer provided by a graphical user interface (GUI) of operating systems”; [0172] “(GUI) including a user-controllable pointer. The computer can have at least one web browser application program”; [0174]-[0176] operator interface, override and control; [0183] “The operator interface of the CCU preferably incorporates a virtual, three-dimensional portrayal of the work area, the SROV as configured, and activities of the SROV” and “a representation or image (e.g., previously recorded, acquired from a camera, simulated, etc.) of the SROV may be incorporated to show its position, orientation, and movements with respect to the work area. Preferably, the operator may change perspectives and viewing angles, zoom in and out, directly test the operating conditions using a `haptic` interface to verify the feasibility and/or safety of a Tool's operation, and control other viewing or display options so as to optimize monitoring, interaction, and control. This method eliminates the "operator blindness"”; [0184] “The linkage of internal modular sensory and status information prevents the futility of attempting work beyond the capacity of the Tool and SROV on site which has been damaged or when in an environment beyond its safe limits”; [0138] “sensors oriented to general operations and navigation and that may include sensors to detect orientation (e.g., lateral and longitudinal trim, depth, etc.), tilt (e.g., pitch, yaw, or roll), position (e.g., external references, transit, natural landmarks, or artificial landmarks from which SROV position may be computed relative to a map)”; [0158] “Inspection activities may include real-time before and after sensing of work process performance, resultant surface finish and sub-surface structural condition, or the environment mapping to support navigation, orientation, and positioning”; [0198] “The Planning Subsystem (1950) receives sensor data and status, detects obstacles and other deviations from anticipated surface and infrastructure conditions (using, for example, maps, obstacle detection, and obstacle avoidance methods well-known to in the arts pertaining to robotics), develops plans (i.e., positioning and orientation commands necessary to negotiate the deviation and achieve the navigation goal using methods well-known to in the arts pertaining to robotics), and sends (1952) plans and information describing detected deviations to other subsystems”; [0225] “navigation, mapping or control”; [0116] “Sensor signals convey, for example, operational information such as status, location, motion, Solution Pattern currently being executed or scheduled, function, damage, history, and current model, and environmental information such as temperature, pressure, and conductivity”; [0119] “Feedback collectively includes signals or information from any output device, or actuator; any sensor for the external environment; any sensor for the internal status”; [0188] “provide status, measurement and monitoring signals”), 
wherein the system further comprises at least one of: 
the hardware controller (robot hardware control portion of distributed control having control system hardware and operating environment) communicatively coupled to the configuration interface of the inspection robot (SROV), and structured to determine a response map for the hardware component in response to at least a portion of the inspection robot (SROV) configuration description ([0184] “linkage of internal modular sensory and status information; [0069] “self-identification (including functionality) on being connected”; [0117],[0162] “identify themselves; [0136] “register (e.g., identification, functionality, and configuration)”; [0194] “Configurations include computer readable descriptions of modules, sensors, actuators, and software reflective of a particular SROV configuration”; [0177] “MMCU which detects, records and registers the SROV configuration (i.e., which modules have connected to the Bus, where, and their functionality); monitors and coordinates the movements of the various modules of the SROV; controls power conditioning and distribution; manages signal distribution; and monitors SROV parameters (e.g., position, travel, routing through the conduit, etc.); and navigates the SROV”; [0196] “detects and registers (as part of the SROV configuration) sensors that are connected, receives and forwards commands to sensors, receives data signals from sensors, performs sensor health checks, maintains a history of data, commands, and status in storage; aggregates and formats data and status, and sends data and status to other subsystems”; [0197] “detects and registers (as part of the SROV configuration) actuators that are connected, receives and forwards commands to actuators, receives data signals from actuators, performs actuator health checks, maintains a history of data, commands, and status in storage, aggregates and formats data and status, and sends data and status to other subsystems”; [0152] “Tool functionality can be mapped”; [0120] “Signals are transformed, according to Control Templates, from generic commands (e.g., for positioning and movement) into the detailed commands necessary to achieve the desired result using the actuators within that particular module”; [0186] “translating high-level operational command strings into a correlated set of low-level command streams targeted to a specific module”; see also citations and analysis in the preamble pertaining to the reconfigurability plug-and-play & track-and-swap capability); or 
an operator interface (operator interface including graphical user interface), and wherein the configuration implementation circuit (portion of distributed control having control system hardware and operating environment for configuration implementation) is structured to provide at least a portion of the inspection robot (SROV) configuration description to the operator interface ([0195] “interface (1912) for operators to interact with the software system, including output (e.g., video display, audio, optics, speech generation, haptics, etc.) and input (e.g., mouse and keyboard, touch, voice recognition, accelerometric, pressure, etc.)”; [0117] “enable real-time, real-world coordination between operating model and real world conditions of both environment and that module itself”; [0169] “through input devices such as a keyboard (2018) or a pointing device (2020)” and “pointing device permits the control of the screen pointer provided by a graphical user interface (GUI) of operating systems”; [0172] “(GUI) including a user-controllable pointer. The computer can have at least one web browser application program”; [0174]-[0176] operator interface, override and control; [0183] “The operator interface of the CCU preferably incorporates a virtual, three-dimensional portrayal of the work area, the SROV as configured, and activities of the SROV” and “a representation or image (e.g., previously recorded, acquired from a camera, simulated, etc.) of the SROV may be incorporated to show its position, orientation, and movements with respect to the work area. Preferably, the operator may change perspectives and viewing angles, zoom in and out, directly test the operating conditions using a `haptic` interface to verify the feasibility and/or safety of a Tool's operation, and control other viewing or display options so as to optimize monitoring, interaction, and control. This method eliminates the "operator blindness"”; [0184] “The linkage of internal modular sensory and status information prevents the futility of attempting work beyond the capacity of the Tool and SROV on site which has been damaged or when in an environment beyond its safe limits”; [0138] “sensors oriented to general operations and navigation and that may include sensors to detect orientation (e.g., lateral and longitudinal trim, depth, etc.), tilt (e.g., pitch, yaw, or roll), position (e.g., external references, transit, natural landmarks, or artificial landmarks from which SROV position may be computed relative to a map)”; [0158] “Inspection activities may include real-time before and after sensing of work process performance, resultant surface finish and sub-surface structural condition, or the environment mapping to support navigation, orientation, and positioning”; [0198] “The Planning Subsystem (1950) receives sensor data and status, detects obstacles and other deviations from anticipated surface and infrastructure conditions (using, for example, maps, obstacle detection, and obstacle avoidance methods well-known to in the arts pertaining to robotics), develops plans (i.e., positioning and orientation commands necessary to negotiate the deviation and achieve the navigation goal using methods well-known to in the arts pertaining to robotics), and sends (1952) plans and information describing detected deviations to other subsystems”; [0225] “navigation, mapping or control”; [0116] “Sensor signals convey, for example, operational information such as status, location, motion, Solution Pattern currently being executed or scheduled, function, damage, history, and current model, and environmental information such as temperature, pressure, and conductivity”; [0119] “Feedback collectively includes signals or information from any output device, or actuator; any sensor for the external environment; any sensor for the internal status”; [0188] “provide status, measurement and monitoring signals”).  
The Examiner notes with respect to the above teachings being shown in different figures, that while the reference does not expressly show all of the above claimed features clearly in a single depicted embodiment as a single figure, either one of ordinary skill in the art would at once envisaged the
 combination from the generic teachings thereof and/or specific possible choices of the structural components
 thereof, or, in the alternative, it at least would have been obvious to one of ordinary skill in the art before
 the effective filing date of the claimed invention to nevertheless so combine the above features for the
 purpose and combinations as proposed by said reference and as analyzed by the Examiner
 including the citations and/or Examiner comments provided above in reference to the claimed features.
 Pertinently, the Examiner further notes that "Combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness", see Boston Scientific Scimed, Inc. v. Cordis Corp., 554 F.3d 982, 991 (Fed. Cir. 2009). More particularly, it is Examiner’s position that it would have been obvious to one of ordinary skill in the art before
 the effective filing date of the claimed invention to combine the various embodied configurations of Skrinde for the motivations of usefulness as put forth by Skrinde and further emphasizing that the field of Skrinde’s invention is to an apparatus incorporating a plurality of interchangeable and interconnected modules and a plurality of interchangeable tools, intelligent closed-loop sensing and control, coordination, synchronization and optimization of simultaneous activities performed by a plurality of attachments, and autonomous detection and avoidance of obstacles and other deviations by articulated attachments (see Field of Invention; see also [0238]), and that the combination of the above noted features is directed to enabling said reconfigurability and thus contributing to the full potential and usefulness of Skrinde’s invention. 
The Examiner additionally notes that while a distributed circuit computing resource meets a broad—yet reasonable—interpretation in view of the disclosure, Skrinde does not expressly state wherein the circuitry are distinct circuits.
However, the Examiner further notes that it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179 (BPAI. 1969), and that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art, Howard v. Detroit Stove Works, 150 U.S. 164 (1893); see also In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965), and MPEP 2144.04 (V)(B). In the present case, only ordinary skill in the art is required to reallocate control operations to specialized circuitry components of a controller as convenient, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to so allocate with the expected benefits that the circuitry for each task can then be more specialized and more easily replaced and/or repaired/updated.

Regarding claim 2, which depends on claim 1, 
 Skrinde teaches wherein the configuration implementation circuit (portion of distributed control having control system hardware and operating environment for configuration implementation) is further communicatively coupled to an operator interface (operator interface including graphical user interface) (see citations below), and 
structured to provide at least a second portion of the inspection robot (SROV) configuration description to the operator interface (bold for emphasis: [0195] “interface (1912) for operators to interact with the software system, including output (e.g., video display, audio, optics, speech generation, haptics, etc.) and input (e.g., mouse and keyboard, touch, voice recognition, accelerometric, pressure, etc.)”; [0117] “enable real-time, real-world coordination between operating model and real world conditions of both environment and that module itself”; [0169] “through input devices such as a keyboard (2018) or a pointing device (2020)” and “pointing device permits the control of the screen pointer provided by a graphical user interface (GUI) of operating systems”; [0172] “(GUI) including a user-controllable pointer. The computer can have at least one web browser application program”; [0174]-[0176] operator interface, override and control; [0183] “The operator interface of the CCU preferably incorporates a virtual, three-dimensional portrayal of the work area, the SROV as configured, and activities of the SROV” and “a representation or image (e.g., previously recorded, acquired from a camera, simulated, etc.) of the SROV may be incorporated to show its position, orientation, and movements with respect to the work area. Preferably, the operator may change perspectives and viewing angles, zoom in and out, directly test the operating conditions using a `haptic` interface to verify the feasibility and/or safety of a Tool's operation, and control other viewing or display options so as to optimize monitoring, interaction, and control. This method eliminates the "operator blindness"”; [0184] “The linkage of internal modular sensory and status information prevents the futility of attempting work beyond the capacity of the Tool and SROV on site which has been damaged or when in an environment beyond its safe limits”; [0138] “sensors oriented to general operations and navigation and that may include sensors to detect orientation (e.g., lateral and longitudinal trim, depth, etc.), tilt (e.g., pitch, yaw, or roll), position (e.g., external references, transit, natural landmarks, or artificial landmarks from which SROV position may be computed relative to a map)”; [0158] “Inspection activities may include real-time before and after sensing of work process performance, resultant surface finish and sub-surface structural condition, or the environment mapping to support navigation, orientation, and positioning”; [0198] “The Planning Subsystem (1950) receives sensor data and status, detects obstacles and other deviations from anticipated surface and infrastructure conditions (using, for example, maps, obstacle detection, and obstacle avoidance methods well-known to in the arts pertaining to robotics), develops plans (i.e., positioning and orientation commands necessary to negotiate the deviation and achieve the navigation goal using methods well-known to in the arts pertaining to robotics), and sends (1952) plans and information describing detected deviations to other subsystems”; [0225] “navigation, mapping or control”; [0116] “Sensor signals convey, for example, operational information such as status, location, motion, Solution Pattern currently being executed or scheduled, function, damage, history, and current model, and environmental information such as temperature, pressure, and conductivity”; [0119] “Feedback collectively includes signals or information from any output device, or actuator; any sensor for the external environment; any sensor for the internal status”; [0188] “provide status, measurement and monitoring signals”).

Regarding claim 3 and claim 11, where claim 3 depends on claim 1 and where claim 11 depends on claim 10, 
 Skrinde teaches wherein the inspection definition circuit (portion of distributed control having control system hardware and operating environment for interpreting inspection descriptions) is communicatively coupled to a user interface (operator interface including graphical user interface) (see citations below), and 
wherein the inspection definition circuit (portion of distributed control having control system hardware and operating environment for interpreting inspection descriptions) is further structured to interpret the inspection description value in response to a user inspection request value provided through the user interface ([0183] “The operator interface of the CCU preferably incorporates a virtual, three-dimensional portrayal of the work area, the SROV as configured, and activities of the SROV” and “a representation or image (e.g., previously recorded, acquired from a camera, simulated, etc.) of the SROV may be incorporated to show its position, orientation, and movements with respect to the work area. Preferably, the operator may change perspectives and viewing angles, zoom in and out, directly test the operating conditions using a `haptic` interface to verify the feasibility and/or safety of a Tool's operation, and control other viewing or display options so as to optimize monitoring, interaction, and control. This method eliminates the "operator blindness"”; [0063] “user defined configuration” and “subordinated to manual, i.e. human override to effect non-anticipated but necessary guidance and control“; [0066] “allowing human operator guidance and control when alerts concerning any unanticipated, exceptional, or interfering problems arise”; [0073] “Central Control Unit (`CCU`), is used to plan, manage, and override autonomous SROV activities, provide means for operator-initiated control, and to monitor, respond to, present, display, record, and analyze status signals”; [0101] “potential for conscious and intelligent human control open at all levels”; [0102] “provide operator-initiated control; and to monitor, present, display, record, analyze, and respond to status signals from the SROV"; [0116] “Control signals convey commands to actuators”; [0117] “personnel can easily configure SROV modules”; [0175] “operator interface for remote control as well as programmed control”;
 [0181] “Solution Pattern will specify a particular behavior of the configuration” and “Solution Patterns may be combined, possibly with custom programming or live operator instructions, to form a complete work plan”; [0182] “Solution Patterns can be linked to the specific tool or combination of tools, sensors, and SROV design for the goal(s) that the SROV's operator, user, or customer wishes to effect”;
 [0223] “continuous feedback and control reflecting current factors whether such is effected autonomously or under real-time human direction”; [0184] “The linkage of internal modular sensory and status information”; additional citations for specific values can be found in the respective dependent claims to the subject matter thereof).    

Regarding claim 4 and claim 12, where claim 4 depends on claim 3 and where claim 12 depends on claim 11, 
 Skrinde teaches wherein the user inspection request value comprises an inspection type value. (Examiner summarizes that a wide variety of plug-and-play sensors & tools can be included and user selected and controlled for a wide variety of work plans and solutions patterns including for inspection, maintenance and repair inclusive of detection of thickness and/or damage and remediation thereof, see citations particularly of claim 3 pertaining especially to user control, and see following citations, bold for emphasis:  [0001] “As applied to infrastructures herein, the term "remediation" refers to any process of repair, rehabilitation, modification, decommissioning, or physical enhancement of that infrastructure, although typically it will refer to a remedying response to damage or undesired changes, irrespective of source. As used herein, the term "debris" refers to any material to be removed from the area of the infrastructure, including solid debris, sludge, attached living organisms, damaged portions of the infrastructure, and so on”; [0011] “During removal, varying thicknesses and densities must be detected and proper corrections made to the rate of axial transit through the conduit”; [0074] “The SROV resolves these limitations by combining a highly modular and reconfigurable design with automated sensing, response, and control. It can flexibly incorporate and integrate multiple types of functionality (including inspection, maintenance and repair)” and “multiplicity of sensor-based techniques”; [0117] “Field operations personnel can easily configure SROV modules (described above) and in support of an unlimited array of work processes and environments. This includes the automated remediation for any of the following: interior infrastructure surfaces as characterized by size, geometry, and irregularities (e.g., curves, slopes, angles, or protrusions); exterior infrastructure surfaces; a variety of types and amounts of fouling; and, specialized tasks by easily integrating third-party or custom tools”; [0162] “Field operations personnel can easily configure SROV modules (see, for example, FIG. 3) and in support of an unlimited array of work processes, environments, and achieving the automated remediation”;  [0181] “Solution Pattern will specify a particular behavior of the configuration (such as a pattern of one or more senses and responses implemented via sensors and actuators)” and “Other Solution Patterns address, for example, autonomous navigation, autonomous inspection, autonomous remediation, monitoring requirements, detecting and working around types of obstacles or irregularities, autonomous pre-remediation and post-remediation inspection, and so on. Solution Patterns may be combined, possibly with custom programming or live operator instructions, to form a complete work plan as needed to accomplish a particular remediation”; [0182] “Solution Patterns can be linked to the specific tool or combination of tools, sensors, and SROV design for the goal(s) that the SROV's operator, user, or customer wishes to effect”; [0184] “During operation, the CCU records Operator Instructions ( Sensor Data (both from the SROV and from the MP), and correlates it with the Solution Patterns being used”; [0188] “sensors may be controllable and accept input signals to control any of, for example, on and off status, positioning, resolution, data rate, and so on”; [0158] “Types of sensors well-known in the art and easily adapted for use in the Inspection Tool or elsewhere in the SROV include, for example, video, infrared, ultra sonic, sonar imaging, and eddy-current”; [0159] “Types of sensors well-known in the art and easily adapted for use in the Inspection Tool or elsewhere in the SROV include, for example, video, infrared, ultra sonic, sonar imaging, thermal, conductivity, and eddy-current. Other types of sensors will be readily apparent to those of ordinary skill in the art including, but not limited to, wired, wireless, tactile, inertial, corrosion, pH, position, ultrasonic flow, incline, pressure, voltage, current, flow, payout, tilt, gas composition, imaging, bump, debris, edge, gas composition, environmental, robot tilt, temperature, humidity, hydraulic pressure, pneumatic air pressure, gamma ray, neutron, electrical, acoustic, location, accelerometric, haptic, particulate assessment, multiple -sensor arrays, and so-called Lab-on-a-Chip (including those for genetic or DNA analysis).”).

Regarding claim 5 and claim 13, where claim 5 depends on claim 3 and where claim 13 depends on claim 11, 
 Skrinde teaches wherein the user inspection request value comprises an inspection resolution value ([0188] “sensors may be controllable and accept input signals to control any of, for example, on and off status, positioning, resolution, data rate, and so on”; additionally or alternatively the Examiner notes that extending/retracting and/or angling will change spacing inclusive of affecting x-y coverage, see exemplary fig. 10).  

Regarding claim 6 and claim 14, where claim 6 depends on claim 3 and where claim 14 depends on claim 11, 
 Skrinde teaches wherein the user inspection request value comprises an inspected condition value ([0129] “encapsulated modular programming structure allows localized signal/sensory performance guidance as well as transmittable feedback on goal attainment”; [0137] “monitoring of thresholds of sensors for values that have been or are about to be exceeded”; [0141] “be programmed to be triggered on a detection of wide variety of input signals, and predetermined or abnormal conditions”; [0183] “planned goals of the current tasking”; [0195] “planned, current, and past conditions”; [0076] “intelligent planning, and pre-programmed knowledge of the work area”; [0176] “develop and download SROV work plans (i.e., high level programs or scripts) to implement, for example, the remediation of a specific submerged infrastructure”).  

Regarding claim 7 and claim 15, where claim 7 depends on claim 3 and where claim 15 depends on claim 11, 
 Skrinde teaches wherein the user inspection request value comprises an inspection ancillary capability value (Abstract “configurable robotic apparatus” and “effect inspecting, cleaning, treating, repairing or otherwise maintaining a wide variety of materials and conditions”; [0001] “interchangeable tools”; [0107] “operations capacity ranging from the fully automated to fully under human control”; [0117] “Field operations personnel can easily configure SROV modules (described above) and in support of an unlimited array of work processes and environments”; [0152] “easily and seamlessly integrate third party tools into SROV operation by defining tool specifications, physical characteristics and SROV reciprocal requirements or constraints so they may be stored in the Hand Module MCU in a standard format” and “enables field engineers to quickly adapt existing or new generation tools into the SROV system”; [0160] “Functional programming for tool-specific operation is encapsulated with each hand module; sensory records and reports can be thus used to iteratively adapt and improve the SROV with a succession of better-designed Hand modules specific to the localized needs”; and “Field operations personnel can easily configure SROV modules (see, for example, FIG. 3) and in support of an unlimited array of work processes, environments, and achieving the automated remediation”; [0183] “verify the feasibility and/or safety of a Tool's operation”; [0195] “test operators' and system capacities to deal with the unanticipated, and usually unwanted, differences between model and goal;” [0184] “The linkage of internal modular sensory and status information prevents the futility of attempting work beyond the capacity of the Tool and SROV”).  

Regarding claim 8 and claim 16, where claim 8 depends on claim 3 and where claim 16 depends on claim 11, 
 Skrinde teaches wherein the user inspection request value comprises an inspection constraint value  ([0067] “limited time and budget allocations available for routine plant maintenance programs”; [0116] “module-specific safety constraints”; [0128] “a self-model of localized constraints”; [0141] “situational constraints”; [0190] “the time constraints for that application”; [0177] “preventing module movements from colliding with each other (e.g., by constraining their movements to mutually exclusive regions), for controlling their rates of performance relative to each other, and similar coordinating functions”; [0232] “sensor or actuator profiles to which instruction executed by Control Units relate, including operating characteristics, operating thresholds and bounds, and the like, may be altered by, for example, loading new profiles into storage accessible by the Control Unit”; [0152] “Developers can to easily and seamlessly integrate third party tools into SROV operation by defining tool specifications, physical characteristics and SROV reciprocal requirements or constraints”;  [0186] “This provides the flexibility for the MP or OC level of control--the ` human operator`--to determine whether it will be better to run multiple passes, or to begin at one while simultaneously sending down multiple task-special units to allow, post-modification, multiple -Tool applications on a single pass--with appropriate `corrections` for the just-affected target”).  

Regarding claim 9, which depends on claim 1, 
 Skrinde teaches wherein the inspection robot (SROV) configuration description comprises at least one parameter selected from the parameters consisting of: 
an inspection sensor type description ([0116] “Sensor signals convey, for example, operational information such as status, location, motion, Solution Pattern currently being executed or scheduled, function, damage, history, and current model, and environmental information such as temperature, pressure, and conductivity; [0188] “sensors may be controllable and accept input signals to control any of, for example, on and off status, positioning, resolution, data rate, and so on”; [0119] “Feedback collectively includes signals or information from any output device, or actuator; any sensor for the external environment; any sensor for the internal status”; [0188] “provide status, measurement and monitoring signals”; [0184] “linkage of internal modular sensory and status information; [0069] “self-identification (including functionality) on being connected”; [0117],[0162] “identify themselves; [0136] “register (e.g., identification, functionality, and configuration)”; [0194] “Configurations include computer readable descriptions of modules, sensors, actuators, and software reflective of a particular SROV configuration”); 
an inspection sensor number description (while explicitly silent to number description; the Examiner’s position is that one of ordinary skill in the art at the time the invention was effectively filed would at once envisaged the number description as being included by the registering & identification of functionality & configuration of sensors, or nevertheless, or in the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to so include for a more complete description useful for task-specific functionality determinations and use) ([0069] “self-identification (including functionality) on being connected”; [0117],[0162] “identify themselves; [0136] “register (e.g., identification, functionality, and configuration)”; [0194] “Configurations include computer readable descriptions of modules, sensors, actuators, and software reflective of a particular SROV configuration”); 
an inspection sensor distribution description (Abstract “Extensible and articulating modules, configurable through standardized and interchangeable connectors, provide unique flexibility, scalability and versatility to accommodate a wide range of shapes, surfaces, and obstacles. In-module intelligence and instrumentation”; [0188] “sensors may be controllable and accept input signals to control any of, for example, on and off status, positioning, resolution, data rate, and so on”; [0136] “register (e.g., identification, functionality, and configuration)”; [0194] “Configurations include computer readable descriptions of modules, sensors, actuators, and software reflective of a particular SROV configuration”; see exemplarily fig. 10 showing distribution of arms with sensors); 
an ancillary component description ([0069] “Mechanical, power, and communications connections” and “Modules and major assemblies have on-board intelligence (e.g., a computer or processor and software) that provides functional control, programmability, automated self-identification (including functionality) on being connected”; [0220] “Optical fiber is but one means to communicate between modules and supporting equipment. Alternative means could include electrical cables, wireless transmission, acoustic coupling, and other methods of signal communication and control”; [0162] “The modules described herein may be interconnected with "plug-and-play" simplicity” and “ability of control units within modules to be interconnected (both mechanically and with respect to Bus Resources) and to communicate and identify themselves to other control units”; [0177] “detects, records and registers the SROV configuration (i.e., which modules have connected to the Bus, where, and their functionality); monitors and coordinates the movements of the various modules of the SROV; controls power conditioning and distribution; manages signal distribution; and monitors SROV parameters (e.g., position, travel, routing through the conduit, etc.)”; [0194] “Configurations include computer readable descriptions of modules, sensors, actuators, and software reflective of a particular SROV configuration”); 
an inspection surface vertical extent description ([0010] “Conduits may have a variety of cross-section geometries that may incorporate angles, changes in diameter, and obstacles. Obstacles may include debris, broken or misaligned infrastructure (such as joints), or infrastructure protuberances (such as curves, slopes, corners, valve bodies and gateways”; [0011] “Fouling also never--or `almost never`--occurs in a uniform layer. During removal, varying thicknesses and densities must be detected and proper corrections made”; [0076] “The SROV resolve these limitations in its ability to incorporate sensing instrumentation, intelligent planning, and pre-programmed knowledge of the work area, and having the articulating flexibility (1351) to allow the SROV to autonomously negotiate a wide variety of slopes or curves (FIG. 7). The SROV is able to utilize its sensors and obstacle avoiding or obstacle following programs to be able to negotiate a changing environment (FIG. 8) including the ability to retract its Extensible Arm Unit (1500) or to be able to angle its Wrist Unit (1520) in order to position Tools in contour with changing surface angles or conditions”; [0117] “automated remediation for any of the following: interior infrastructure surfaces as characterized by size, geometry, and irregularities (e.g., curves, slopes, angles, or protrusions); exterior infrastructure surfaces; a variety of types and amounts of fouling”); 
a couplant management component description (appears to be silent; extensive written specification and Examiner presently only identifies acoustic acoustic/sonic sensors not necessarily having couplant beyond immersion; see obviousness analysis of claim 22 which likewise is applicable to this limitation as so noted therein); and 
a base station capability description ([0032] “an umbilical that serves as a tether and a connection to a surface source of power and human control”; [0072] “The MP is a non-SROV facility used to manage the Umbilical and the Debris Line. The Umbilical supplies power to the SROV and communication (i.e. both sensing and control signals) between the SROV and systems external to the SROV. The Debris Line carries debris pumped from the SROV to a Debris Reclamation Interface”; [0102] “The MP (211) is a non-SROV facility used to manage the Umbilical and the Debris Line. The Umbilical (212) supplies both power to the SROV and communication (i.e. both sensing and control signals) between the SROV and other subsystems. The Umbilical Supply Reel (214) manages the paying out and recovery of the Umbilical in unison with the travel of the SROV. The Debris Line (213) carries debris pumped from the SROV. An overhead crane (215) is utilized to insert or remove sections of debris line hose (216) as to synchronize Debris Line length with that of the Umbilical. The Debris Line terminates into the Debris Reclamation Interface (219) allowing for proper debris disposal. The OC (230), including the CCU, is used to plan and manage autonomous performance by the SROV of tasks, activities, and goals; provide operator-initiated control; and to monitor, present, display, record, analyze, and respond to status signals from the SROV”; [0229] “disengage or undock from the Docking Module, perform a work process autonomously, and then return to dock with the Docking Module, for extraction, recharging, uploading data, downloading new instructions (e.g., commands, Solution Patterns, Control Templates, etc.), or moving the Docking Module or Umbilical”; [0162] “Aggregate configuration, monitoring, control, and functionality of an SROV resulting from interconnection are made known”; [0233] “manages for each Umbilical and Power line a torsional tracing and current strain measurement for that line, to both measure against the operational safety/wear limits and to guide motion of the SROV at the far end. In a further embodiment the MP and OC are each able to manage multiple, potentially coordinating, but not overlapping Umbilical and Debris lines, and multiple SROVs”).  

Regarding claim 17, which depends on claim 10, 
 Skrinde teaches wherein the inspection robot (SROV) configuration description comprises an inspection sensor type description ([0116] “Sensor signals convey, for example, operational information such as status, location, motion, Solution Pattern currently being executed or scheduled, function, damage, history, and current model, and environmental information such as temperature, pressure, and conductivity; [0188] “sensors may be controllable and accept input signals to control any of, for example, on and off status, positioning, resolution, data rate, and so on”; [0119] “Feedback collectively includes signals or information from any output device, or actuator; any sensor for the external environment; any sensor for the internal status”; [0188] “provide status, measurement and monitoring signals”; [0184] “linkage of internal modular sensory and status information; [0069] “self-identification (including functionality) on being connected”; [0117],[0162] “identify themselves; [0136] “register (e.g., identification, functionality, and configuration)”; [0194] “Configurations include computer readable descriptions of modules, sensors, actuators, and software reflective of a particular SROV configuration”; [0196] “detects and registers (as part of the SROV configuration) sensors that are connected, receives and forwards commands to sensors, receives data signals from sensors, performs sensor health checks, maintains a history of data, commands, and status in storage; aggregates and formats data and status, and sends data and status to other subsystems”).  

Regarding claim 18, which depends on claim 10, 
 Skrinde teaches inspection sensor descriptions ([0069] “self-identification (including functionality) on being connected”; [0117],[0162] “identify themselves; [0136] “register (e.g., identification, functionality, and configuration)”; [0194] “Configurations include computer readable descriptions of modules, sensors, actuators, and software reflective of a particular SROV configuration”; [0196] “detects and registers (as part of the SROV configuration) sensors that are connected”).
While Skrinde is explicitly silent to inspection sensor number description, the Examiner’s position is that one of ordinary skill in the art at the time the invention was effectively filed would at once envisaged the number description as being included by the registering & identification of functionality & configuration of sensors, or nevertheless, or in the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to so include for a more complete description useful for task-specific functionality determinations and use.

Regarding claim 19, which depends on claim 10, 
 Skrinde teaches wherein the inspection robot (SROV) configuration description comprises an inspection sensor distribution description (Abstract “Extensible and articulating modules, configurable through standardized and interchangeable connectors, provide unique flexibility, scalability and versatility to accommodate a wide range of shapes, surfaces, and obstacles. In-module intelligence and instrumentation”; [0188] “sensors may be controllable and accept input signals to control any of, for example, on and off status, positioning, resolution, data rate, and so on”; [0136] “register (e.g., identification, functionality, and configuration)”; [0194] “Configurations include computer readable descriptions of modules, sensors, actuators, and software reflective of a particular SROV configuration”; see exemplarily fig. 10 showing distribution of arms with sensors).  

Regarding claim 20, which depends on claim 10, 
 Skrinde teaches wherein the inspection robot (SROV) configuration description comprises an ancillary component description ([0069] “Mechanical, power, and communications connections” and “Modules and major assemblies have on-board intelligence (e.g., a computer or processor and software) that provides functional control, programmability, automated self-identification (including functionality) on being connected”; [0220] “Optical fiber is but one means to communicate between modules and supporting equipment. Alternative means could include electrical cables, wireless transmission, acoustic coupling, and other methods of signal communication and control”; [0162] “The modules described herein may be interconnected with "plug-and-play" simplicity” and “ability of control units within modules to be interconnected (both mechanically and with respect to Bus Resources) and to communicate and identify themselves to other control units”; [0177] “detects, records and registers the SROV configuration (i.e., which modules have connected to the Bus, where, and their functionality); monitors and coordinates the movements of the various modules of the SROV; controls power conditioning and distribution; manages signal distribution; and monitors SROV parameters (e.g., position, travel, routing through the conduit, etc.)”; [0194] “Configurations include computer readable descriptions of modules, sensors, actuators, and software reflective of a particular SROV configuration”; [0197] “detects and registers (as part of the SROV configuration) actuators that are connected, receives and forwards commands to actuators, receives data signals from actuators, performs actuator health checks, maintains a history of data, commands, and status in storage, aggregates and formats data and status, and sends data and status to other subsystems”; [0152] “Tool functionality can be mapped”).

Regarding claim 21, which depends on claim 10, 
 Skrinde teaches wherein the inspection robot (SROV) configuration description comprises an inspection surface vertical extent description ([0010] “Conduits may have a variety of cross-section geometries that may incorporate angles, changes in diameter, and obstacles. Obstacles may include debris, broken or misaligned infrastructure (such as joints), or infrastructure protuberances (such as curves, slopes, corners, valve bodies and gateways”; [0011] “Fouling also never--or `almost never`--occurs in a uniform layer. During removal, varying thicknesses and densities must be detected and proper corrections made”; [0076] “The SROV resolve these limitations in its ability to incorporate sensing instrumentation, intelligent planning, and pre-programmed knowledge of the work area, and having the articulating flexibility (1351) to allow the SROV to autonomously negotiate a wide variety of slopes or curves (FIG. 7). The SROV is able to utilize its sensors and obstacle avoiding or obstacle following programs to be able to negotiate a changing environment (FIG. 8) including the ability to retract its Extensible Arm Unit (1500) or to be able to angle its Wrist Unit (1520) in order to position Tools in contour with changing surface angles or conditions”; [0117] “automated remediation for any of the following: interior infrastructure surfaces as characterized by size, geometry, and irregularities (e.g., curves, slopes, angles, or protrusions); exterior infrastructure surfaces; a variety of types and amounts of fouling”).  

Regarding claim 23, which depends on claim 10, 
 Skrinde teaches wherein the inspection robot (SROV) configuration description comprises a base station capability description ([0032] “an umbilical that serves as a tether and a connection to a surface source of power and human control”; [0072] “The MP is a non-SROV facility used to manage the Umbilical and the Debris Line. The Umbilical supplies power to the SROV and communication (i.e. both sensing and control signals) between the SROV and systems external to the SROV. The Debris Line carries debris pumped from the SROV to a Debris Reclamation Interface”; [0102] “The MP (211) is a non-SROV facility used to manage the Umbilical and the Debris Line. The Umbilical (212) supplies both power to the SROV and communication (i.e. both sensing and control signals) between the SROV and other subsystems. The Umbilical Supply Reel (214) manages the paying out and recovery of the Umbilical in unison with the travel of the SROV. The Debris Line (213) carries debris pumped from the SROV. An overhead crane (215) is utilized to insert or remove sections of debris line hose (216) as to synchronize Debris Line length with that of the Umbilical. The Debris Line terminates into the Debris Reclamation Interface (219) allowing for proper debris disposal. The OC (230), including the CCU, is used to plan and manage autonomous performance by the SROV of tasks, activities, and goals; provide operator-initiated control; and to monitor, present, display, record, analyze, and respond to status signals from the SROV”; [0229] “disengage or undock from the Docking Module, perform a work process autonomously, and then return to dock with the Docking Module, for extraction, recharging, uploading data, downloading new instructions (e.g., commands, Solution Patterns, Control Templates, etc.), or moving the Docking Module or Umbilical”; [0162] “Aggregate configuration, monitoring, control, and functionality of an SROV resulting from interconnection are made known”; [0233] “manages for each Umbilical and Power line a torsional tracing and current strain measurement for that line, to both measure against the operational safety/wear limits and to guide motion of the SROV at the far end. In a further embodiment the MP and OC are each able to manage multiple, potentially coordinating, but not overlapping Umbilical and Debris lines, and multiple SROVs”).  


Regarding independent claim 26,
 Skrinde teaches a method (Title “Submersible robotically operable vehicle system for infrastructure maintenance and inspection”; see figs. 18-20 for control hardware and software details; see fig. 6 for exemplary robot configuration; [0086] “FIG. 6 shows an illustrative embodiment of SROV sensor-based inspection capability”; [0202] functional subsystems part of one or more computer or distributed as convenient; [0069] “Modules and major assemblies have on-board intelligence (e.g., a computer or processor and software) that provides functional control, programmability, automated self-identification (including functionality) on being connected, and collection of data from sensors that instrument the module and/or major assembly”; [0070] “control system”; [0118]-[0133] “Module Intelligence and Instrumentation” details; [0168]-[0173] “Control System Hardware and Operating Environment” details), comprising: 
interpreting an inspection description value ([0169] “A user enters commands and information into the computer through input devices”; [0152] “Tool functionality can be mapped in terms of signals, commands, or other command, control, and sensor language elements”; [0169] “A user enters commands”; [0180] “inspection data used to identify obstacles, irregularities, fouling, and obstructions. From this information, simulation facilities are used to develop the SROV configuration requirements and a work plan. A work plan will typically include a path for navigation of the infrastructure, and commands for configured modules as the SROV transits the path”; [0120] “Signals are transformed, according to Control Templates, from generic commands (e.g., for positioning and movement) into the detailed commands necessary to achieve the desired result using the actuators within that particular module”; [0186] “translating high-level operational command strings into a correlated set of low-level command streams targeted to a specific module, and for translating between internal signals from a sensor to a data format for inter-module communication and for communication to the remote control means (e.g., CCU)”; [0183] “adaptive response to changed conditions whether of infrastructure or SROV”; [0181] “Solution Pattern will specify a particular behavior of the configuration (such as a pattern of one or more senses and responses implemented via sensors and actuators). A Solution Pattern may be used to effect the coordination or synchronization of multiple modules” and “Other Solution Patterns address, for example, autonomous navigation, autonomous inspection, autonomous remediation, monitoring requirements, detecting and working around types of obstacles or irregularities, autonomous pre-remediation and post-remediation inspection, and so on. Solution Patterns may be combined, possibly with custom programming or live operator instructions, to form a complete work plan as needed to accomplish a particular remediation”. See [0159] for exemplary sensor types; see [0161] for exemplary tools; [0188] “sensors may be controllable and accept input signals to control any of, for example, on and off status, positioning, resolution, data rate, and so on. Similarly, in addition to accepting input signals for control purposes, some actuators may provide status, measurement and monitoring signals”); 
determining an inspection robot (SROV) configuration description in response to the inspection description value ([0117] “enable real-time, real-world coordination between operating model and real world conditions of both environment and that module itself”; [0116] “Sensor signals convey, for example, operational information such as status, location, motion, Solution Pattern currently being executed or scheduled, function, damage, history, and current model, and environmental information such as temperature, pressure, and conductivity”; [0119] “Feedback collectively includes signals or information from any output device, or actuator; any sensor for the external environment; any sensor for the internal status”; [0188] “provide status, measurement and monitoring signals”; [0174]-[0176] operator interface, override and control; [0183] “The operator interface of the CCU preferably incorporates a virtual, three-dimensional portrayal of the work area, the SROV as configured, and activities of the SROV, combining pre-loaded submerged infrastructure data with sensor data from the SROV during operation. For example, a previously acquired and loaded visual image of the work area may be overlaid with schematics, plots, and identification of obstacles, deviations, or other data. This data may be acquired, for example, by separate inspection or by the SROV during operation. Optionally, a representation or image (e.g., previously recorded, acquired from a camera, simulated, etc.) of the SROV may be incorporated to show its position, orientation, and movements with respect to the work area. Preferably, the operator may change perspectives and viewing angles, zoom in and out, directly test the operating conditions using a `haptic` interface to verify the feasibility and/or safety of a Tool's operation, and control other viewing or display options so as to optimize monitoring, interaction, and control. This method eliminates the "operator blindness"”; [0184] “The linkage of internal modular sensory and status information prevents the futility of attempting work beyond the capacity of the Tool and SROV on site which has been damaged or when in an environment beyond its safe limits”); and  308Attorney Docket No. GROB-0007-U02 
communicating at least a portion of the inspection description value to at least one of a configuration interface of an inspection robot (SROV) or an operator interface ([0116] “Control signals convey commands to actuators and sensors. Sensor signals convey, for example, operational information such as status, location, motion, Solution Pattern currently being executed or scheduled, function, damage, history, and current model, and environmental information such as temperature, pressure, and conductivity. Each module contains local intelligence in the form of a Module Control Unit ("MCU" hereafter) (described below) so that the module selectively accepts only those control signals intended for it, and executes only relevant commands. This means, for example, that a module need respond only to module-specific safety constraints”; [0120] “Signals are transformed, according to Control Templates, from generic commands (e.g., for positioning and movement) into the detailed commands necessary to achieve the desired result using the actuators within that particular module”; [0186] “translating high-level operational command strings into a correlated set of low-level command streams targeted to a specific module”; [0195] “interface (1912) for operators to interact with the software system, including output (e.g., video display, audio, optics, speech generation, haptics, etc.) and input (e.g., mouse and keyboard, touch, voice recognition, accelerometric, pressure, etc.)”; [0117] “enable real-time, real-world coordination between operating model and real world conditions of both environment and that module itself”; [0169] “through input devices such as a keyboard (2018) or a pointing device (2020)” and “pointing device permits the control of the screen pointer provided by a graphical user interface (GUI) of operating systems”; [0172] “(GUI) including a user-controllable pointer. The computer can have at least one web browser application program”; [0174]-[0176] operator interface, override and control; [0183] “The operator interface of the CCU preferably incorporates a virtual, three-dimensional portrayal of the work area, the SROV as configured, and activities of the SROV” and “a representation or image (e.g., previously recorded, acquired from a camera, simulated, etc.) of the SROV may be incorporated to show its position, orientation, and movements with respect to the work area. Preferably, the operator may change perspectives and viewing angles, zoom in and out, directly test the operating conditions using a `haptic` interface to verify the feasibility and/or safety of a Tool's operation, and control other viewing or display options so as to optimize monitoring, interaction, and control. This method eliminates the "operator blindness"”; [0184] “The linkage of internal modular sensory and status information prevents the futility of attempting work beyond the capacity of the Tool and SROV on site which has been damaged or when in an environment beyond its safe limits”; [0138] “sensors oriented to general operations and navigation and that may include sensors to detect orientation (e.g., lateral and longitudinal trim, depth, etc.), tilt (e.g., pitch, yaw, or roll), position (e.g., external references, transit, natural landmarks, or artificial landmarks from which SROV position may be computed relative to a map)”; [0158] “Inspection activities may include real-time before and after sensing of work process performance, resultant surface finish and sub-surface structural condition, or the environment mapping to support navigation, orientation, and positioning”; [0198] “The Planning Subsystem (1950) receives sensor data and status, detects obstacles and other deviations from anticipated surface and infrastructure conditions (using, for example, maps, obstacle detection, and obstacle avoidance methods well-known to in the arts pertaining to robotics), develops plans (i.e., positioning and orientation commands necessary to negotiate the deviation and achieve the navigation goal using methods well-known to in the arts pertaining to robotics), and sends (1952) plans and information describing detected deviations to other subsystems”; [0225] “navigation, mapping or control”; [0116] “Sensor signals convey, for example, operational information such as status, location, motion, Solution Pattern currently being executed or scheduled, function, damage, history, and current model, and environmental information such as temperature, pressure, and conductivity”; [0119] “Feedback collectively includes signals or information from any output device, or actuator; any sensor for the external environment; any sensor for the internal status”; [0188] “provide status, measurement and monitoring signals”).  
The Examiner notes with respect to the above teachings being shown in different figures, that while the reference does not expressly show all of the above claimed features clearly in a single depicted embodiment as a single figure, either one of ordinary skill in the art would at once envisaged the
 combination from the generic teachings thereof and/or specific possible choices of the structural components
 thereof, or, in the alternative, it at least would have been obvious to one of ordinary skill in the art before
 the effective filing date of the claimed invention to nevertheless so combine the above features for the
 purpose and combinations as proposed by said reference and as analyzed by the Examiner
 including the citations and/or Examiner comments provided above in reference to the claimed features.
 Pertinently, the Examiner further notes that "Combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness", see Boston Scientific Scimed, Inc. v. Cordis Corp., 554 F.3d 982, 991 (Fed. Cir. 2009). More particularly, it is Examiner’s position that it would have been obvious to one of ordinary skill in the art before
 the effective filing date of the claimed invention to combine the various embodied configurations of Skrinde for the motivations of usefulness as put forth by Skrinde and further emphasizing that the field of Skrinde’s invention is to an apparatus incorporating a plurality of interchangeable and interconnected modules and a plurality of interchangeable tools, intelligent closed-loop sensing and control, coordination, synchronization and optimization of simultaneous activities performed by a plurality of attachments, and autonomous detection and avoidance of obstacles and other deviations by articulated attachments (see Field of Invention; see also [0238]), and that the combination of the above noted features is directed to enabling said reconfigurability and thus contributing to the full potential and usefulness of Skrinde’s invention. 

Regarding claim 27, which depends on claim 26, 
 Skrinde teaches further comprising adjusting ([0181] “Solution Patterns may be combined, possibly with custom programming or live operator instructions, to form a complete work plan”; [0182] “Solution Patterns can be linked to the specific tool or combination of tools, sensors, and SROV design for the goal(s) that the SROV's operator, user, or customer wishes to effect”; [0184] “Operator Instructions (Sensor Data (both from the SROV and from the MP), and correlates it with the Solution Patterns being used. Performance, unanticipated events, and errors are analyzed in real-time and corrective actions taken, either autonomously or under operator control”; [0001] “configurable robots”; [0063] “innumerable user-defined configuration possibilities through its highly flexible and versatile modular architecture”; [0070] “SROV can be configured in the field for a target environment”; [0076] “retract its Extensible Arm Unit” and “angle its Wrist Unit”; [0077] “highly modular and reconfigurable design” and “flexibly incorporate and integrate multiple types of functionality (including inspection, maintenance and repair) and is able to increase reach, range, and production levels as required to adequately service various infrastructure sizes, geometries, and irregularities”; [0111] "quick connect" and "quick disconnect"; [0151] “wide range of configuration versatility” and “multi-axial articulation capability”; [0229] docking/undocking with “quick connect”; [0233] “swapping out”; [0105] “modular architecture” and “"track-and-swap" capability”; [0117] "plug-and-play" simplicity, thereby enabling the SROV with the functionality necessary for a wide range of work processes and environments” and “Field operations personnel can easily configure SROV modules (described above) and in support of an unlimited array of work processes and environments”; [0217] “SROV capable of expansive adaptation to infrastructure-specific tasking”) at least one of: 
a sensor type in response to the at least a portion of the inspection description (reconfigurability of sensor type, including for: see “sensor” architecture in fig. 18; see sensor subsystem of  fig. 19; [0158]-[0159] “Types of sensors well-known in the art and easily adapted for use in the Inspection Tool or elsewhere in the SROV include, for example, video, infrared, ultra sonic, sonar imaging, thermal, conductivity, and eddy-current. Other types of sensors will be readily apparent to those of ordinary skill in the art including, but not limited to, wired, wireless, tactile, inertial, corrosion, pH, position, ultrasonic flow, incline, pressure, voltage, current, flow, payout, tilt, gas composition, imaging, bump, debris, edge, gas composition, environmental, robot tilt, temperature, humidity, hydraulic pressure, pneumatic air pressure, gamma ray, neutron, electrical, acoustic, location, accelerometric, haptic, particulate assessment, multiple-sensor arrays, and so-called Lab-on-a-Chip (including those for genetic or DNA analysis). Sensors may be integrated using analog-to-digital or digital-to-analog converters as necessary””; [0195] “(e.g., visual, sonar, ultrasonic, thermal, etc.) from sensors”; [0075] “A collection of sensors”);
a number of sensors in response to the at least a portion of the inspection description ([0188] “sensors may be controllable and accept input signals to control any of, for example, on and off status, positioning, resolution, data rate, and so on”; Examiner notes in addition to the number of on sensors, that the number of attached sensors is based on desired modular structural connections including plugged-in/swapped out and/or docking status); or 
a sensor distribution of at least two inspection sensors of the inspection robot (SROV) in response to the at least a portion of the inspection description (Abstract “Extensible and articulating modules, configurable through standardized and interchangeable connectors, provide unique flexibility, scalability and versatility to accommodate a wide range of shapes, surfaces, and obstacles. In-module intelligence and instrumentation”; [0188] “sensors may be controllable and accept input signals to control any of, for example, on and off status, positioning, resolution, data rate, and so on”; [0136] “register (e.g., identification, functionality, and configuration”; [0194] “Configurations include computer readable descriptions of modules, sensors, actuators, and software reflective of a particular SROV configuration”; see exemplarily fig. 10 showing distribution of arms with sensors).  

Regarding claim 28, which depends on claim 27, 
 Skrinde teaches further comprising, in response to the adjusting: 
determining a response map of a hardware controller (robot inspection control portion of distributed control having control system hardware and operating environment; see especially module control units 1805) of the inspection robot (SROV) in response to the adjusted at least one of the sensor type, the number of sensors, or the sensor distribution (see citations of claim 27 pertaining to type, number, and distribution, and the Examiner further emphasizing the reconfigurability with plug-and-play & track-and-swap capability and associated mapping of hardware controlling; [0184] “linkage of internal modular sensory and status information; [0069] “self-identification (including functionality) on being connected”; [0117],[0162] “identify themselves; [0136] “register (e.g., identification, functionality, and configuration)”; [0194] “Configurations include computer readable descriptions of modules, sensors, actuators, and software reflective of a particular SROV configuration”; [0177] “MMCU which detects, records and registers the SROV configuration (i.e., which modules have connected to the Bus, where, and their functionality); monitors and coordinates the movements of the various modules of the SROV; controls power conditioning and distribution; manages signal distribution; and monitors SROV parameters (e.g., position, travel, routing through the conduit, etc.); and navigates the SROV”; [0196] “detects and registers (as part of the SROV configuration) sensors that are connected, receives and forwards commands to sensors, receives data signals from sensors, performs sensor health checks, maintains a history of data, commands, and status in storage; aggregates and formats data and status, and sends data and status to other subsystems”; [0197] “detects and registers (as part of the SROV configuration) actuators that are connected, receives and forwards commands to actuators, receives data signals from actuators, performs actuator health checks, maintains a history of data, commands, and status in storage, aggregates and formats data and status, and sends data and status to other subsystems”; [0152] “Tool functionality can be mapped”; [0120] “Signals are transformed, according to Control Templates, from generic commands (e.g., for positioning and movement) into the detailed commands necessary to achieve the desired result using the actuators within that particular module”; [0186] “downloads Control Templates from the CCU and distributes them to the intended MCUs (optionally as firmware upgrades). Control Templates provide instructions for translating high-level operational command strings into a correlated set of low-level command streams targeted to a specific module, and for translating between internal signals from a sensor to a data format for inter-module communication and for communication to the remote control means” and “Control Template is used by the MMCU to associate and aggregate sensor data with high-level command”; [0193] “configurations, Solution Patterns, Control Templates”); 
operating an inspection controller (robot inspection control portion of distributed control having control system hardware and operating environment; see especially master module control unit 1803) of the inspection robot (SROV) utilizing a first command set ([0116] “Control signals convey commands to actuators and sensors”; [0117] “The Master Module Control Unit ("MMCU" hereafter) and the CCU (described below), without mechanical or software re-engineering--interpret, aggregate configuration, and provide monitoring, control, and functionality of an SROV body and attachments resulting from interconnection”); and 
operating the hardware controller (robot hardware control portion of distributed control having control system hardware and operating environment) in response to the first command set, and to command the at least two sensors (see “sensor” architecture in fig. 18; see sensor subsystem of  fig. 19; [0158]-[0159] “Types of sensors well-known in the art and easily adapted for use in the Inspection Tool or elsewhere in the SROV include, for example, video, infrared, ultra sonic, sonar imaging, thermal, conductivity, and eddy-current. Other types of sensors will be readily apparent to those of ordinary skill in the art including, but not limited to, wired, wireless, tactile, inertial, corrosion, pH, position, ultrasonic flow, incline, pressure, voltage, current, flow, payout, tilt, gas composition, imaging, bump, debris, edge, gas composition, environmental, robot tilt, temperature, humidity, hydraulic pressure, pneumatic air pressure, gamma ray, neutron, electrical, acoustic, location, accelerometric, haptic, particulate assessment, multiple-sensor arrays, and so-called Lab-on-a-Chip (including those for genetic or DNA analysis). Sensors may be integrated using analog-to-digital or digital-to-analog converters as necessary””; [0195] “(e.g., visual, sonar, ultrasonic, thermal, etc.) from sensors”; [0075] “A collection of sensors”), utilizing the response map, in response to the first command set ([0116] “Actuators and sensors within a module are connected to the portion of the Bus used for communication signals via the MCU in that module. The MCU responds to commands, locally collects and interprets sensor signals (including feedback of positioning, movement and other results such as module or environmental measurements), and activates or deactivates actuators”).  
The Examiner additionally notes that while distributed controller(s) computing resource meets a broad—yet reasonable—interpretation in view of the disclosure, Skrinde does not expressly state wherein the controllers are distinctly mapped controllers.
However, the Examiner further notes that it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179 (BPAI. 1969), and that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art, Howard v. Detroit Stove Works, 150 U.S. 164 (1893); see also In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965), and MPEP 2144.04 (V)(B). In the present case, only ordinary skill in the art is required to reallocate control operations to specialized circuitry components of a controller as convenient, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to so allocate with the expected benefits that the circuitry for each task can then be more specialized and more easily replaced and/or repaired/updated.

Regarding claim 29, which depends on claim 27, 
 Skrinde teaches further comprising, in response to the adjusting: 
determining a hardware controller (robot hardware control portion of distributed control having control system hardware and operating environment; see especially module control units 1805) of the inspection robot (SROV) in response to the adjusted at least one of the sensor type, the number of sensors, or the sensor distribution (see citations of claim 27 pertaining to type, number, and distribution, and the Examiner further emphasizing the reconfigurability with plug-and-play & track-and-swap capability and associated mapping of hardware controlling; [0184] “linkage of internal modular sensory and status information; [0069] “self-identification (including functionality) on being connected”; [0117],[0162] “identify themselves; [0136] “register (e.g., identification, functionality, and configuration)”; [0194] “Configurations include computer readable descriptions of modules, sensors, actuators, and software reflective of a particular SROV configuration”; [0177] “MMCU which detects, records and registers the SROV configuration (i.e., which modules have connected to the Bus, where, and their functionality); monitors and coordinates the movements of the various modules of the SROV; controls power conditioning and distribution; manages signal distribution; and monitors SROV parameters (e.g., position, travel, routing through the conduit, etc.); and navigates the SROV”; [0196] “detects and registers (as part of the SROV configuration) sensors that are connected, receives and forwards commands to sensors, receives data signals from sensors, performs sensor health checks, maintains a history of data, commands, and status in storage; aggregates and formats data and status, and sends data and status to other subsystems”; [0197] “detects and registers (as part of the SROV configuration) actuators that are connected, receives and forwards commands to actuators, receives data signals from actuators, performs actuator health checks, maintains a history of data, commands, and status in storage, aggregates and formats data and status, and sends data and status to other subsystems”; [0152] “Tool functionality can be mapped”; [0120] “Signals are transformed, according to Control Templates, from generic commands (e.g., for positioning and movement) into the detailed commands necessary to achieve the desired result using the actuators within that particular module”; [0186] “downloads Control Templates from the CCU and distributes them to the intended MCUs (optionally as firmware upgrades). Control Templates provide instructions for translating high-level operational command strings into a correlated set of low-level command streams targeted to a specific module, and for translating between internal signals from a sensor to a data format for inter-module communication and for communication to the remote control means” and “Control Template is used by the MMCU to associate and aggregate sensor data with high-level command”; [0193] “configurations, Solution Patterns, Control Templates”); 
operating an inspection controller (robot inspection control portion of distributed control having control system hardware and operating environment; see especially master module control unit 1803) of the inspection robot (SROV) utilizing a first command set  ([0116] “Control signals convey commands to actuators and sensors”; [0117] “The Master Module Control Unit ("MMCU" hereafter) and the CCU (described below), without mechanical or software re-engineering--interpret, aggregate configuration, and provide monitoring, control, and functionality of an SROV body and attachments resulting from interconnection”); and 
operating the determined hardware controller (robot hardware control portion of distributed control having control system hardware and operating environment) of the inspection robot (SROV) in response to the first command set, and to command the at least two sensors (see “sensor” architecture in fig. 18; see sensor subsystem of  fig. 19; [0158]-[0159] “Types of sensors well-known in the art and easily adapted for use in the Inspection Tool or elsewhere in the SROV include, for example, video, infrared, ultra sonic, sonar imaging, thermal, conductivity, and eddy-current. Other types of sensors will be readily apparent to those of ordinary skill in the art including, but not limited to, wired, wireless, tactile, inertial, corrosion, pH, position, ultrasonic flow, incline, pressure, voltage, current, flow, payout, tilt, gas composition, imaging, bump, debris, edge, gas composition, environmental, robot tilt, temperature, humidity, hydraulic pressure, pneumatic air pressure, gamma ray, neutron, electrical, acoustic, location, accelerometric, haptic, particulate assessment, multiple-sensor arrays, and so-called Lab-on-a-Chip (including those for genetic or DNA analysis). Sensors may be integrated using analog-to-digital or digital-to-analog converters as necessary””; [0195] “(e.g., visual, sonar, ultrasonic, thermal, etc.) from sensors”; [0075] “A collection of sensors”) further in response to the first command set ([0116] “Actuators and sensors within a module are connected to the portion of the Bus used for communication signals via the MCU in that module. The MCU responds to commands, locally collects and interprets sensor signals (including feedback of positioning, movement and other results such as module or environmental measurements), and activates or deactivates actuators”).  
The Examiner additionally notes that while distributed controller(s) computing resource meets a broad—yet reasonable—interpretation in view of the disclosure, Skrinde does not expressly state wherein the controllers are distinctly mapped controllers .
However, the Examiner further notes that it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179 (BPAI. 1969), and that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art, Howard v. Detroit Stove Works, 150 U.S. 164 (1893); see also In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965), and MPEP 2144.04 (V)(B). In the present case, only ordinary skill in the art is required to reallocate control operations to specialized circuitry components of a controller as convenient, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to so allocate with the expected benefits that the circuitry for each task can then be more specialized and more easily replaced and/or repaired/updated.

Regarding claim 30, which depends on claim 26, 
 Skrinde teaches further comprising adjusting ([0181] “Solution Patterns may be combined, possibly with custom programming or live operator instructions, to form a complete work plan”; [0182] “Solution Patterns can be linked to the specific tool or combination of tools, sensors, and SROV design for the goal(s) that the SROV's operator, user, or customer wishes to effect”; [0184] “Operator Instructions (Sensor Data (both from the SROV and from the MP), and correlates it with the Solution Patterns being used. Performance, unanticipated events, and errors are analyzed in real-time and corrective actions taken, either autonomously or under operator control”; [0001] “configurable robots”; [0063] “innumerable user-defined configuration possibilities through its highly flexible and versatile modular architecture”; [0070] “SROV can be configured in the field for a target environment”; [0076] “retract its Extensible Arm Unit” and “angle its Wrist Unit”; [0077] “highly modular and reconfigurable design” and “flexibly incorporate and integrate multiple types of functionality (including inspection, maintenance and repair) and is able to increase reach, range, and production levels as required to adequately service various infrastructure sizes, geometries, and irregularities”; [0111] "quick connect" and "quick disconnect"; [0151] “wide range of configuration versatility” and “multi-axial articulation capability”; [0229] docking/undocking with “quick connect”; [0233] “swapping out”; [0105] “modular architecture” and “"track-and-swap" capability”; [0117] "plug-and-play" simplicity, thereby enabling the SROV with the functionality necessary for a wide range of work processes and environments” and “Field operations personnel can easily configure SROV modules (described above) and in support of an unlimited array of work processes and environments”; [0217] “SROV capable of expansive adaptation to infrastructure-specific tasking”; [0104] “For any subset of module, instrumentation, actuators, and sensors--one or more modules or sub-modules, for the SROV as a whole--these actuators and sensors may be controlled and monitored”; [0076] “including the ability to retract its Extensible Arm Unit (1500) or to be able to angle its Wrist Unit (1520) in order to position Tools in contour with changing surface angles or conditions”; [0077] “SROV resolves these limitations by combining a highly modular and reconfigurable design with automated sensing, response, and control. It can flexibly incorporate and integrate multiple types of functionality (including inspection, maintenance and repair) and is able to increase reach, range, and production levels as required to adequately service various infrastructure sizes, geometries, and irregularities”; [0151] “provide a wide range of configuration versatility” and “includes a powered multi-axial articulation capability”, see at least arrows in figs. 3-5; [0229] docking/undocking; [0233] “`swapping out` one type of actuator or tool for another”; [0120] “Signals are transformed, according to Control Templates, from generic commands (e.g., for positioning and movement) into the detailed commands necessary to achieve the desired result using the actuators within that particular module”; [0133] “each actuator for placing the modular component or SROV into the proper position, will be linked with appropriate external and internal sensors to form the feedback link”) at least one of:
an actuator type (reconfigurability of actuator type and selective utilization; exemplary articulation means with actuators shown in figs. 14-15, see also arrows in figs. 3-5) in response to the at least a portion of the inspection descript ([0143] “A Shoulder Module (FIG. 14) comprises a controllably rotating frame around a central shaft connectable to a plurality of Articulation Modules”; [0148]-[0149] “The Articulation Module consists of a plurality of inter-connectable types of Units, deployed in various configurations to provide greater articulation, and that singly or in combination will comprise a complete Articulation Module: [0149] Specific types of Units include at least: (1) (FIG. 15A) An Elbow Unit (1530) to provide means for redial realignment of an Arm Unit and may be configured in a plurality of different angles; (2) (FIG. 15B) A Wrist Unit (1520) incorporating a Multi-Axis Joint to provide multi-way articulation and rotary positioning; (3) (FIG. 15C) A Fixed Arm Unit (1510) that may fashioned in a plurality of lengths; (4) (FIG. 15D) An Extensible Arm Unit (1500) that incorporates a Sliding Joint Assembly as to be able to extend and retract; and, (5) a Brace Unit (1540) comprising a plurality of means to increase structural bracing and stability”; [0104] “Each assembly and module capable of articulation uses actuators to control power and movement”; [0116] “Control signals convey commands to actuators”); or 
a number of actuators (selective utilization or reconfigurability of attachments) of at least one actuator of the inspection robot (SROV) in response to the at least a portion of the inspection description (Examiner notes in addition to the number of selectively activated actuators, that the number of attached actuators is based on desired modular structural connections including plugged-in/swapped out and/or docking status).  

Regarding claim 31, which depends on claim 30, 
 Skrinde teaches further comprising, in response to the adjusting: 
determining a response map of a hardware controller (robot hardware control portion of distributed control having control system hardware and operating environment) of the inspection robot (SROV) in response to the adjusted at least one of the actuator type or the number of actuators ([0184] “The linkage of internal modular sensory and status information prevents the futility of attempting work beyond the capacity of the Tool and SROV”; [0069] “self-identification (including functionality) on being connected” and “degree of task-specifiable, autonomous articulation and functionality; and offer "plug-and-play" configuration in the field.”; [0117],[0162] “identify themselves; [0136] “register (e.g., identification, functionality, and configuration)”; [0194] “Configurations include computer readable descriptions of modules, sensors, actuators, and software reflective of a particular SROV configuration”; [0177] “MMCU which detects, records and registers the SROV configuration (i.e., which modules have connected to the Bus, where, and their functionality); monitors and coordinates the movements of the various modules of the SROV; controls power conditioning and distribution; manages signal distribution; and monitors SROV parameters (e.g., position, travel, routing through the conduit, etc.); and navigates the SROV”; [0196] “detects and registers (as part of the SROV configuration) sensors that are connected, receives and forwards commands to sensors, receives data signals from sensors, performs sensor health checks, maintains a history of data, commands, and status in storage; aggregates and formats data and status, and sends data and status to other subsystems”; [0197] “detects and registers (as part of the SROV configuration) actuators that are connected, receives and forwards commands to actuators, receives data signals from actuators, performs actuator health checks, maintains a history of data, commands, and status in storage, aggregates and formats data and status, and sends data and status to other subsystems”; [0152] “Tool functionality can be mapped”; [0120] “Signals are transformed, according to Control Templates, from generic commands (e.g., for positioning and movement) into the detailed commands necessary to achieve the desired result using the actuators within that particular module”; [0186] “translating high-level operational command strings into a correlated set of low-level command streams targeted to a specific module”; see also citations and analysis in the preamble pertaining to the reconfigurability plug-and-play & track-and-swap capability);  309Attorney Docket No. GROB-0007-U02 
operating an inspection controller (robot inspection control portion of distributed control having control system hardware and operating environment; see especially master module control unit 1803) of the inspection robot (SROV) utilizing a first command set ([0116] “Control signals convey commands to actuators and sensors”; [0117] “The Master Module Control Unit ("MMCU" hereafter) and the CCU (described below), without mechanical or software re-engineering--interpret, aggregate configuration, and provide monitoring, control, and functionality of an SROV body and attachments resulting from interconnection”); and 
operating the hardware controller (robot hardware control portion of distributed control having control system hardware and operating environment) in response to the first command set, and to command the at least one actuator, utilizing the response map, in response to the first command set ([0116] “Actuators and sensors within a module are connected to the portion of the Bus used for communication signals via the MCU in that module. The MCU responds to commands, locally collects and interprets sensor signals (including feedback of positioning, movement and other results such as module or environmental measurements), and activates or deactivates actuators”).  
The Examiner additionally notes that while distributed controller(s) computing resource meets a broad—yet reasonable—interpretation in view of the disclosure, Skrinde does not expressly state wherein the controllers are distinctly mapped controllers.
However, the Examiner further notes that it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179 (BPAI. 1969), and that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art, Howard v. Detroit Stove Works, 150 U.S. 164 (1893); see also In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965), and MPEP 2144.04 (V)(B). In the present case, only ordinary skill in the art is required to reallocate control operations to specialized circuitry components of a controller as convenient, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to so allocate with the expected benefits that the circuitry for each task can then be more specialized and more easily replaced and/or repaired/updated.

Regarding claim 32, which depends on claim 30, 
 Skrinde teaches further comprising, in response to the adjusting: 
determining a hardware controller (robot hardware control portion of distributed control having control system hardware and operating environment; see especially module control units 1805) of the inspection robot (SROV) in response to the adjusted at least one of the actuator type or the number of actuators (see citations of claim 30 pertaining to type and number, the Examiner further emphasizing the reconfigurability with plug-and-play & track-and-swap capability and associated mapping of hardware controlling; [0184] “linkage of internal modular sensory and status information; [0069] “self-identification (including functionality) on being connected”; [0117],[0162] “identify themselves; [0136] “register (e.g., identification, functionality, and configuration)”; [0194] “Configurations include computer readable descriptions of modules, sensors, actuators, and software reflective of a particular SROV configuration”; [0177] “MMCU which detects, records and registers the SROV configuration (i.e., which modules have connected to the Bus, where, and their functionality); monitors and coordinates the movements of the various modules of the SROV; controls power conditioning and distribution; manages signal distribution; and monitors SROV parameters (e.g., position, travel, routing through the conduit, etc.); and navigates the SROV”; [0196] “detects and registers (as part of the SROV configuration) sensors that are connected, receives and forwards commands to sensors, receives data signals from sensors, performs sensor health checks, maintains a history of data, commands, and status in storage; aggregates and formats data and status, and sends data and status to other subsystems”; [0197] “detects and registers (as part of the SROV configuration) actuators that are connected, receives and forwards commands to actuators, receives data signals from actuators, performs actuator health checks, maintains a history of data, commands, and status in storage, aggregates and formats data and status, and sends data and status to other subsystems”; [0152] “Tool functionality can be mapped”; [0120] “Signals are transformed, according to Control Templates, from generic commands (e.g., for positioning and movement) into the detailed commands necessary to achieve the desired result using the actuators within that particular module”; [0186] “downloads Control Templates from the CCU and distributes them to the intended MCUs (optionally as firmware upgrades). Control Templates provide instructions for translating high-level operational command strings into a correlated set of low-level command streams targeted to a specific module, and for translating between internal signals from a sensor to a data format for inter-module communication and for communication to the remote control means” and “Control Template is used by the MMCU to associate and aggregate sensor data with high-level command”; [0193] “configurations, Solution Patterns, Control Templates”); 
operating an inspection controller (robot inspection control portion of distributed control having control system hardware and operating environment; see especially master module control unit 1803) of the inspection robot (SROV) utilizing a first command set ([0116] “Control signals convey commands to actuators and sensors”; [0117] “The Master Module Control Unit ("MMCU" hereafter) and the CCU (described below), without mechanical or software re-engineering--interpret, aggregate configuration, and provide monitoring, control, and functionality of an SROV body and attachments resulting from interconnection”); and 
operating the determined hardware controller (robot hardware control portion of distributed control having control system hardware and operating environment) of the inspection robot (SROV) in response to the first command set, and to command the at least one actuator further in response to the first command set (see articulator with actuator(s) architecture in fig. 18; see actuator subsystem of fig. 19; ([0143] “A Shoulder Module (FIG. 14) comprises a controllably rotating frame around a central shaft connectable to a plurality of Articulation Modules”; [0148]-[0149] “The Articulation Module consists of a plurality of inter-connectable types of Units, deployed in various configurations to provide greater articulation, and that singly or in combination will comprise a complete Articulation Module: [0149] Specific types of Units include at least: (1) (FIG. 15A) An Elbow Unit (1530) to provide means for redial realignment of an Arm Unit and may be configured in a plurality of different angles; (2) (FIG. 15B) A Wrist Unit (1520) incorporating a Multi-Axis Joint to provide multi-way articulation and rotary positioning; (3) (FIG. 15C) A Fixed Arm Unit (1510) that may fashioned in a plurality of lengths; (4) (FIG. 15D) An Extensible Arm Unit (1500) that incorporates a Sliding Joint Assembly as to be able to extend and retract; and, (5) a Brace Unit (1540) comprising a plurality of means to increase structural bracing and stability”; [0104] “Each assembly and module capable of articulation uses actuators to control power and movement”) further in response to the first command set ([0116] “Actuators and sensors within a module are connected to the portion of the Bus used for communication signals via the MCU in that module. The MCU responds to commands, locally collects and interprets sensor signals (including feedback of positioning, movement and other results such as module or environmental measurements), and activates or deactivates actuators” and “Control signals convey commands to actuators”).  
The Examiner additionally notes that while distributed controller(s) computing resource meets a broad—yet reasonable—interpretation in view of the disclosure, Skrinde does not expressly state wherein the controllers are distinctly mapped controllers.
However, the Examiner further notes that it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179 (BPAI. 1969), and that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art, Howard v. Detroit Stove Works, 150 U.S. 164 (1893); see also In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965), and MPEP 2144.04 (V)(B). In the present case, only ordinary skill in the art is required to reallocate control operations to specialized circuitry components of a controller as convenient, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to so allocate with the expected benefits that the circuitry for each task can then be more specialized and more easily replaced and/or repaired/updated.

Regarding claim 33, which depends on claim 26, 
 Skrinde teaches further comprising: 
operating a user interface (operator interface including graphical user interface), and receiving a user inspection request value from the user interface ([0195] “interface (1912) for operators to interact with the software system, including output (e.g., video display, audio, optics, speech generation, haptics, etc.) and input (e.g., mouse and keyboard, touch, voice recognition, accelerometric, pressure, etc.)”; [0117] “enable real-time, real-world coordination between operating model and real world conditions of both environment and that module itself”; [0169] “through input devices such as a keyboard (2018) or a pointing device (2020)” and “pointing device permits the control of the screen pointer provided by a graphical user interface (GUI) of operating systems”; [0172] “(GUI) including a user-controllable pointer. The computer can have at least one web browser application program”; [0174]-[0176] operator interface, override and control; [0183] “The operator interface of the CCU preferably incorporates a virtual, three-dimensional portrayal of the work area, the SROV as configured, and activities of the SROV” and “a representation or image (e.g., previously recorded, acquired from a camera, simulated, etc.) of the SROV may be incorporated to show its position, orientation, and movements with respect to the work area. Preferably, the operator may change perspectives and viewing angles, zoom in and out, directly test the operating conditions using a `haptic` interface to verify the feasibility and/or safety of a Tool's operation, and control other viewing or display options so as to optimize monitoring, interaction, and control. This method eliminates the "operator blindness"”; [0063] “innumerable user-defined configuration possibilities through its highly flexible and versatile modular architecture”); and 
interpreting the inspection description value further in response to the user inspection request value ([0169] “A user enters commands and information into the computer through input devices”; [0152] “Tool functionality can be mapped in terms of signals, commands, or other command, control, and sensor language elements”; [0169] “A user enters commands”; [0180] “inspection data used to identify obstacles, irregularities, fouling, and obstructions. From this information, simulation facilities are used to develop the SROV configuration requirements and a work plan. A work plan will typically include a path for navigation of the infrastructure, and commands for configured modules as the SROV transits the path”; [0120] “Signals are transformed, according to Control Templates, from generic commands (e.g., for positioning and movement) into the detailed commands necessary to achieve the desired result using the actuators within that particular module”; [0186] “translating high-level operational command strings into a correlated set of low-level command streams targeted to a specific module, and for translating between internal signals from a sensor to a data format for inter-module communication and for communication to the remote control means (e.g., CCU)” and “Control Template is used by the MMCU to associate and aggregate sensor data with high-level command”; [0193] “configurations, Solution Patterns, Control Templates”; [0183] “adaptive response to changed conditions whether of infrastructure or SROV”; [0181] “Solution Pattern will specify a particular behavior of the configuration (such as a pattern of one or more senses and responses implemented via sensors and actuators). A Solution Pattern may be used to effect the coordination or synchronization of multiple modules” and “Other Solution Patterns address, for example, autonomous navigation, autonomous inspection, autonomous remediation, monitoring requirements, detecting and working around types of obstacles or irregularities, autonomous pre-remediation and post-remediation inspection, and so on. Solution Patterns may be combined, possibly with custom programming or live operator instructions, to form a complete work plan as needed to accomplish a particular remediation”. See [0159] for exemplary sensor types; see [0161] for exemplary tools; [0188] “sensors may be controllable and accept input signals to control any of, for example, on and off status, positioning, resolution, data rate, and so on. Similarly, in addition to accepting input signals for control purposes, some actuators may provide status, measurement and monitoring signals”).

Claim(s) 22 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant cited Skrinde in view of newly cited Xu et al (US 20150177194 A1; hereafter “Xu”).
Regarding claim 22 and further regarding a limitation of claim 9, where claim 22 depends on claim 10 and where claim 9 depends on claim 1 (see also previous analysis of claim 9, the Examiner noting that this in-common limitation was the only limitation not directly taught/suggested by Skrinde), 
 Skrinde teaches wherein the inspection robot (SROV) configuration utilizes immersion coupling (Title “Submersible robotically operable vehicle system for infrastructure maintenance and inspection”; [0158] “ultra sonic”; [0159] “acoustic”; [0225] “acoustic”; see exemplary fig. 6 660/670), and further relevantly teaches service in non-submersed environments ([0226] “hazardous service duty could include, the interiors of tanks, the holds of ships, the bottoms of settling ponds, mine shafts, tunnels, pipelines, sewers, water mains, areas of radioactivity or high voltage, areas dangerous heights above the water or land, or any other hazardous environment, where infrastructure inspection, repair or maintenance can be conducted to remove humans from exposure to harm, and to incorporate robotic efficiency to increase rates of production over manual processes”; see also fig. 10E exemplary showing configurability for driving wheels on a generally flat surface), as well as teaching that modular configurable components include self-identification and registering of computer readable descriptions of identification, functionality, and configuration ([0184] “linkage of internal modular sensory and status information; [0069] “self-identification (including functionality) on being connected”; [0117],[0162] “identify themselves; [0136] “register (e.g., identification, functionality, and configuration)”; [0194] “Configurations include computer readable descriptions of modules, sensors, actuators, and software reflective of a particular SROV configuration”; [0177] “MMCU which detects, records and registers the SROV configuration (i.e., which modules have connected to the Bus, where, and their functionality); monitors and coordinates the movements of the various modules of the SROV; controls power conditioning and distribution; manages signal distribution; and monitors SROV parameters (e.g., position, travel, routing through the conduit, etc.); and navigates the SROV”; [0196] “detects and registers (as part of the SROV configuration) sensors that are connected, receives and forwards commands to sensors, receives data signals from sensors, performs sensor health checks, maintains a history of data, commands, and status in storage; aggregates and formats data and status, and sends data and status to other subsystems”; [0197] “detects and registers (as part of the SROV configuration) actuators that are connected, receives and forwards commands to actuators, receives data signals from actuators, performs actuator health checks, maintains a history of data, commands, and status in storage, aggregates and formats data and status, and sends data and status to other subsystems”; [0152] “Tool functionality can be mapped”;).
Skrinde does not teach wherein the inspection robot (SROV) configuration description comprises a couplant management component description.
However, the Examiner notes that Skrinde’s utilization of ultrasonic inspection in a submerged environment (citations previously provided above) likewise is suggestive to an ordinary artisan of acoustic coupling needs for a non-submerged environment (citations of non-submerged previously provided above), and the Examiner takes Official Notice that it is well-known that a coupling medium is necessary and/or at least highly desirable in order to provide good acoustical coupling between an ultrasonic transducer and an object being inspected because air is a poor acoustical conductor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a conventional means for acoustic coupling with Skrinde’s acoustically coupleable ultrasonic inspection thereby enabling and/or at least increasing the transmission efficiency and thus increasing the signal-to-noise ratio while utilizing Skrinde’s robotic vehicle in a non-submersed  environment. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include a couplant management with Skrinde’s control module(s) for the expected and conventional purposes of managing when and how much fluid coupling is necessary based on robot configuration and environmental conditions. The Examiner notes that the combination suggests self-identifying and registering the added couplant management’s couplant description (see above citations pertaining to computer readable descriptions of added components).
Furthermore, Xu teaches an ultrasonic couplant management unit (see fig. 1, inclusive of industrial control computer with software unit and water circulating unit) (Title “Dual Robot Detection Apparatus For Non-Damage Detection”; Abstract “automatic non-destructive testing of a curved-surface workpiece”; [0006] “controller mechanism and configured to detect a workpiece” and “a water circulating unit, comprising a pressure pump, a water ejection coupling probe and a water pipe which are attached at the end-effector of the robots, wherein the pressure pump delivers the water for coupling to the water ejection coupling probe through the water pipe in order to provide a coupled water column; an ultrasonic transmitting/receiving device”; [0011] “software unit comprises system management”; [0015] “robot for providing a coupled water column with stable pressure and flow rate, and flow status close to laminar flow, and without air bubbles, wherein stabilizing the pressure and flow as well as degassing can be completely achieved at the front-end system, and hydraulics design of the nozzle need to be performed to control the flow status of the coupled water column”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine  Xu’s means and management control for acoustic coupling with Skrinde’s acoustically coupleable ultrasonic inspection means—including Xu’s couplant management with Skrinde’s self-identifying and registering control module(s)—thereby enabling and/or at least increasing the transmission efficiency and thus increasing the signal-to-noise ratio while utilizing Skrinde’s robotic vehicle in a non-submersed environment and for automatically managing flow status, flow pressure, and flow rate of the fluid coupling as necessary for the robot configuration and environmental conditions based on the registered and self-identified descriptions of the couplant means. 
Allowable Subject Matter
Claim(s) 24-25 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding dependent claim 24,
 
 
the prior art fails to disclose or motivate one skilled in the art to manufacture a system comprising (omissions/paraphrasing for brevity/clarity; additional emphasis in italics) “an inspection robot" and "wherein the inspection robot further comprises” “a connector comprising: 
 a body having a first end for coupling with a corresponding one of the at least two drive modules and a second end for pivotally engaging the inspection chassis”, and “an electrical interface structured to couple an electrical power source from the chassis to an electrical power load of the corresponding drive module, and further structured to provide electrical communication between307Attorney Docket No. GROB-0007-U02-C02 the inspection controller positioned on the inspection chassis and at least one of a sensor, an actuator, or a drive controller positioned on the drive module”, and “a mechanical component defined, at least in part, by the body and structured to selectively and releasably couple the body to the chassis" in further combination with the remaining limitation(s) of the claim. 
Further dependent claim 25 of the above indicated claim is/are likewise indicated as comprising allowable subject matter.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is 303-297-4317.  The Examiner can normally be reached Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID L SINGER/Examiner, Art Unit 2856